         Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 1 of 73



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

    VAMOS, CONCERTACIÓN CIUDADANA,
    INC., et al.,

        Plaintiffs,

                   v.                          Civil No. 20-1426 (FAB)
    COMMONWEALTH OF PUERTO RICO,
    et al.,

        Defendants.

                                OPINION AND ORDER

BESOSA, District Judge.

        Plaintiffs VAMOS, Concertación Ciudadana, Inc. (“VAMOS”),

María     de   Lourdes   Guzmán-Rivera,     Justo   Méndez-Aramburu,      Rubén

Colón-Morales, Raquel González-Sparks, Jesús Danilo Chinea-Rivera,

Pedro     Muñiz-García,        Ineabelle   Colón-Rivera,    José    González-

Gierbolini, Alice Sparks-Horner, José Rodríguez-Báez, Enrique José

Estrada-Carrau,          and     Eliza     Llensa-Zuecca     (collectively,

“plaintiffs”) request declaratory and injunctive relief against

defendants Commonwealth of Puerto Rico (“Commonwealth”), the State

Electoral Commission (“CEE,” for its Spanish acronym), the Office

of Electoral Comptroller, Francisco Rosado-Colomer (“Rosado”) in

his official capacity as Chairman of the CEE,1 Juan Dávila-Rivera



1 Plaintiffs originally named Juan Dávila-Rivera as a defendant in his personal
capacity and in his official capacity as Chairman of the CEE. (Docket No. 1.)
After Francisco Rosado-Colomer took over the position, the Court ordered him
substituted for Juan Dávila-Rivera only in his official capacity.       (Docket
No. 16.)
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 2 of 73



Civil No. 20-1426 (FAB)                                                 2

(“Dávila”) in his personal capacity, and Walter Vélez (“Vélez”) in

his personal capacity and in his official capacity as Comptroller

of   the   Office   of     the   Electoral   Comptroller   (collectively,

“defendants”) from enforcing Article 6 and sections 7.1(d) and

8.3(a) of the Act to Define Puerto Rico’s Ultimate Political

Status, Act No. 51-2020 (“Act 51”).          (Docket No. 1.)   Plaintiffs

have also moved for a temporary restraining order and preliminary

and permanent injunctions against the defendants to enjoin them

from enforcing those provisions.       (Docket Nos. 12–13.)    Defendants

moved to dismiss the claims, and the plaintiffs replied.          (Docket

Nos. 27, 33, 38–39 & 44.)

     For the reasons set forth below, the plaintiffs’ request for

permanent injunctive relief, (Docket No. 13,) is GRANTED IN PART

AND DENIED IN PART.         Rosado and Vélez are PERMANENTLY ENJOINED

from enforcing article 6, section 7.1(d), and a portion of section

8.3(a) of Act 51.        The motions for a temporary restraining order

and for preliminary injunctive relief, (Docket Nos. 12–13,) are

VACATED AS MOOT.         The defendants’ motions to dismiss, (Docket

Nos. 27, 33,) are GRANTED IN PART AND DENIED IN PART.          All causes

of action against the Commonwealth of Puerto Rico, the CEE, and

the Office of the Electoral Comptroller are DISMISSED WITHOUT

PREJUDICE.    The claims made directly pursuant to the Federal

Constitution against Rosado and Vélez in their official capacities
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 3 of 73



Civil No. 20-1426 (FAB)                                                     3

are DISMISSED WITH PREJUDICE, while the claims made directly

pursuant to the Puerto Rico Constitution against Rosado and Vélez

in their official capacities are DISMISSED WITHOUT PREJUDICE.             The

claims pursuant to section 1983 and directly pursuant to the

Federal Constitution against Vélez and Dávila in their personal

capacities are DISMISSED WITH PREJUDICE, while the claims directly

pursuant to the Puerto Rico Constitution against Vélez and Dávila

in their personal capacities are DISMISSED WITHOUT PREJUDICE.

I.   Background

     A.    Factual Background

           The United States Constitution authorizes Congress to

admit new states.     U.S. Const. art. IV, § 3, cl. 1 (“New States

may be admitted by the Congress into this Union.”).          Thirty-seven

states have been admitted, and eleven states readmitted, since

ratification of the Constitution.          Eric Biber,     The Price of

Admission: Causes, Effects, and Patterns of Conditions Imposed on

States Entering the Union, 46 Am. J. Legal Hist. 119, 125 (2004).

           The admission of new states has followed a general

process.    Id.    Support for statehood from a majority of the

population in a would-be state has historically been an important

factor in the process.     Id. at 127.

           Puerto Ricans have voted five times in the past half-

century on their preference for political organization.                Samuel
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 4 of 73



Civil No. 20-1426 (FAB)                                                      4

Issacharoff et al., What Is Puerto Rico?, 94 Ind. L.J. 1, 2 (2019).

In 2012 and 2017, Puerto Ricans overwhelmingly voted in support of

statehood.    Tom C.W. Lin, Americans, Almost and Forgotten, 107

Calif. L. Rev. 1249, 1289 (2019).              After the referendums, no

meaningful progress in Congress occurred.          Id. at 1289–90.

            On May 16, 2020, the Governor of Puerto Rico signed into

law a measure known as “Act 51” and entitled “Act to Define Puerto

Rico’s Ultimate Political Status.”        Act 51 requires a referendum

to be held on November 3, 2020, the same day as the general

election, regarding whether Puerto Rico should become the 51st

state of the United States of America.                Act 51 § 2.1.        The

referendum will ask one question: “Should Puerto Rico be admitted

immediately into the Union as a State?”.          Id. § 4.1.

            Act 51 also includes rules and requirements pertaining

to the campaign associated with the referendum.             See id. arts. 6–

7.   It also instructs that challenges seeking a stay of the

referendum must be brought in the Puerto Rico Supreme Court.               Id.

§ 8.3(a).     Some   of   these   provisions    are   the   subject   of   the

plaintiffs’ action.

     B.     Procedural Background

            Plaintiffs commenced this action on August 19, 2020.

(Docket No. 1.)      That is three months after the Puerto Rico

legislature enacted Act 51.        Then, twenty days later, plaintiffs
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 5 of 73



Civil No. 20-1426 (FAB)                                                      5

moved for a temporary restraining order and for preliminary and

permanent injunctions.       (Docket Nos. 12–13.)

            Defendants moved to dismiss and opposed equitable relief

on September 18, 2020.           (Docket Nos. 27–28, 33, 35, 38–39.)

Defendants met the deadline set by this Court.           See Docket No. 24.

            Plaintiffs’ deadline to reply to or otherwise oppose any

of the defendants’ motions or filings was September 21.                Id. On

that date, plaintiffs sought an extension.           (Docket No. 36.)      The

Court granted the extension.       (Docket No. 37.)      Plaintiffs finally

made their filing on September 23, 2020.2          (Docket No. 44.)

II.   Justiciability

      “Federal courts are not courts of general jurisdiction; they

have only the power that is authorized by Article III of the

Constitution and the statutes enacted by Congress . . . .”              Bender

v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).                 The

Court cannot turn to the merits of plaintiffs’ complaint without

ensuring itself that it has power to adjudicate the claims.             Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 98–102 (1998).



2 The plaintiffs’ repeated delays in the context of an imminent election raises
questions about the urgency of their requests for equitable relief. See, e.g.,
Charlesbank Equity Fund II, Ltd. P’ship v. Blinds to Go, Inc., 370 F.3d 151,
163 (1st Cir. 2004) (“[D]elay between the institution of an action and the
filing of a motion for preliminary injunction, not attributable to intervening
events, detracts from the movant’s claim of irreparable harm.”).      Swift and
prompt litigation is necessary in injunctive actions to protect the movants’
rights. This is particularly true here, because the referendum is set to occur
just over a month from the date of this Opinion and Order.
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 6 of 73



Civil No. 20-1426 (FAB)                                                      6

     The following pages in this section may seem complex, but

“[m]uch more than legal niceties are at stake here.”             Id. at 101.

The limits on federal courts’ jurisdiction are necessary to, among

other     things,    the    independence      of   state   and   territorial

governments    and   the    separation   of    powers   within   the   federal

government.    Id.; Victory Carriers, Inc. v. Law, 404 U.S. 202, 212

(1971).

     To help the reader, here is a preview of this section.               Most

of the plaintiffs’ claims will be dismissed because they are not

justiciable.     The only claims that survive this section are the

claims pursuant to 42 U.S.C. section 1983 concerning violations of

the Federal Constitution against Rosado and Vélez in their official

capacities.      This table also summarizes the analysis in this

section:



                           [Continued on Next Page]
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 7 of 73



 Civil No. 20-1426 (FAB)                                                  7

        Parties              Bases of Claims     Action      Reason
Commonwealth of Puerto    Section 1983, Federal Dismissed Immunity
Rico, CEE, and Office     Constitution, and     without
of the Electoral          Puerto Rico           prejudice
Comptroller               Constitution

Rosado and Vélez in       Section 1983               Not       Justiciable
official capacities                                  dismissed

Rosado and Vélez in       Federal Constitution       Dismissed Claims can
official capacities                                  with      be
                                                     prejudice vindicated
                                                               through
                                                               section 1983

Rosado in official        Puerto Rico                Dismissed No
capacity, Dávila in       Constitution               without   supplemental
personal capacity, and                               prejudice jurisdiction
Vélez in official and
personal capacities

Dávila and Vélez in       Section 1983 and           Dismissed Equitable
personal capacities       Federal Constitution       with      relief
                                                     prejudice unobtainable


      A.   Claims Against the Commonwealth of Puerto Rico

           Federal courts have limited authority in suits against

 state governments.    States are immune from suits in federal court

 brought by their own citizens.     Hans v. Louisiana, 134 U.S. 1, 20–

 21 (1890). The Commonwealth of Puerto Rico is treated like a state

 for these purposes.     Consejo de Salud de la Comunidad de la Playa

 de Ponce, Inc. v. González-Feliciano, 695 F.3d 83, 102 n.15 (1st

 Cir. 2012). This immunity is derived from long-existing principles

 of   sovereign   immunity,   and   the   Eleventh    Amendment    is   “an

 exemplification” of the principles.       Ex parte New York, 256 U.S.
         Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 8 of 73



Civil No. 20-1426 (FAB)                                                         8

490, 497 (1921).        The “jurisdictional bar applies regardless of

the nature of the relief sought.”            Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984).             A state may consent to suit,

but only “by the most express language or by such overwhelming

implications from the text as [will] leave no room for any other

reasonable construction.”            Edelman v. Jordan, 415 U.S. 651, 673

(1974)     (alteration       in    original)     (internal    quotation   marks

omitted).

             States    are    also     not     suable   persons   pursuant    to

section 1983.      Hilton v. S.C. Pub. Rys. Comm’n, 502 U.S. 197, 201

(1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64

(1989); Brown v. Newberger, 291 F.3d 89, 92 (1st Cir. 2002); López-

Acosta v. Toledo, Civ. No. 06-2193, 2009 WL 10719749, at *5 n.8

(D.P.R. Feb. 9, 2009) (Delgado-Colón, J.).                The Commonwealth of

Puerto Rico is treated like a state for purposes of whether it is

a person suable pursuant to section 1983. Rosario-Urdaz v. Rivera-

Hernández, 350 F.3d 219, 222 (1st Cir. 2003).                 The reasons for

this rule include the balance between the federal government and

state governments and the pedigree of states’ sovereign immunity.

Will, 491 U.S. at 64–67.

             Surprisingly, in this case, the Commonwealth of Puerto

Rico   raises    neither     its   Eleventh     Amendment    immunity   nor   its

section 1983 suability.            See Docket No. 33.         This raises the
         Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 9 of 73



Civil No. 20-1426 (FAB)                                                           9

question of whether the Commonwealth has waived the immunity

defense or otherwise consented to suit.

             A party does not waive an Eleventh Amendment immunity

defense by failing to raise it at the outset of a proceeding, and

courts    may     sua    sponte    consider   the   defense    because    Eleventh

Amendment immunity is a limitation on the Court’s subject matter

jurisdiction.           Reese     v.   Michigan,   Civ.    No. 99-1173,   2000   WL

1647923, at *2 (6th Cir. Oct. 24, 2000) (per curiam); Plain Local

Sch. Dist. Bd. Of Educ. v. DeWine, Civ. No. 19-5086, 2020 WL

5521310, at *9 (S.D. Ohio Sep. 11, 2020).                   Additionally, courts

presume that a state has not consented to waive its immunity.

College Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd.,

527 U.S. 666, 682 (1999).

             In    light     of    those   rules,    all    claims   against     the

Commonwealth of Puerto Rico fail.             The Commonwealth is entitled to

immunity, González-Feliciano, 695 F.3d at 102 n.15, and there is

no indication in the record of a waiver of that immunity, Edelman,

415 U.S. at 673; Reese, 2000 WL 1647923, at *2.                   Therefore, all

claims against the Commonwealth are DISMISSED WITHOUT PREJUDICE.

             Plaintiffs allege that the Commonwealth of Puerto Rico

is an indispensable party in this case.               (Docket No. 1 at p. 5.)

As just noted, all claims against the Commonwealth of Puerto Rico

are dismissed.          If plaintiffs were correct about indispensability,
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 10 of 73



Civil No. 20-1426 (FAB)                                                       10

the Court would be required to dismiss plaintiffs’ action.                   See

Fed. R. Civ. P. 19(b).              Fortunately for plaintiffs, they are

incorrect.     The Commonwealth is not indispensable because, among

other reasons, the other defendants (two governmental officials in

their      official     capacities)     can   protect   the   Commonwealth’s

interests, and equity demands the Court not dismiss the case.

Picciotto v. Cont’l Cas. Co., 512 F.3d 9, 18–19 (1st Cir. 2008);

Gallagher v. N.Y. State Bd. Of Elections, Civ. No. 20-5504, 2020

WL 4496849, at *11–13 (S.D.N.Y. Aug. 3, 2020).

      B.     Claims Against the CEE and the Office of the Electoral
             Comptroller

             Some     state   and    territorial   agencies   share    in   the

Eleventh Amendment immunity of their state or territory. An agency

is immune if it is an “arm of the state.”                Pastrana-Torres v.

Corporación de P.R. Para La Difusión Pública, 460 F.3d 124, 126

(1st Cir. 2006); see Pennhurst, 465 U.S. at 100.                The issue of

whether an agency is an arm of the state is governed by the “twin

goals of the Eleventh Amendment—protection of the state’s treasury

and     of   its      dignitary     interests.”     Fresenius    Med.       Care

Cardiovascular Res., Inc. v. P.R. & The Caribbean Cardiovascular

Ctr. Corp., 322 F.3d 56, 63 (1st Cir. 2003).

             In the first circuit, there are two component questions

to determining whether an agency is an arm of the state.              Pastrana-
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 11 of 73



Civil No. 20-1426 (FAB)                                                         11

Torres, 460 F.3d at 126.        The first question is “whether the state

has   structured    the    entity     to    share   its    Eleventh      Amendment

immunity.”   Id.    “If the relevant indicia conclusively demonstrate

that it has, Eleventh Amendment immunity applies.”                 Id.    If not,

“the second part of the test focuses on the risk that money damages

will be paid from the state’s treasury if the entity is found

liable.   This analysis centers on whether the state has obligated

itself to pay the entity’s debts.”            Id. (citation omitted).          That

question can be answered in the affirmative based on either express

provisions   of    law    or   historical    practice.      See   id.     at   128;

Fresenius, 322 F.3d at 72.          If the second question is answered in

the affirmative, the agency is immune.              Pastrana-Torres, 460 F.3d

at 126.

           In Pastrana-Torres, the First Circuit Court of Appeals

examined whether the Corporación de Puerto Rico Para La Difusión

Pública (“WIPR”), Puerto Rico’s public broadcasting company, was

an arm of the Commonwealth.         Id. at 125.     The Pastrana-Torres court

noted structural factors pointing away and towards an intention to

share immunity, and could not conclude that the Commonwealth

structured WIPR to share its sovereignty.                 Id. at 126–27.       The

Pastrana-Torres court then considered whether the Commonwealth was

obligated to pay WIPR’s debts.              Id. at 127–28.        The Pastrana-

Torres court explained that even though “WIPR’s enabling act does
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 12 of 73



Civil No. 20-1426 (FAB)                                                             12

not     explicitly    obligate       the       Commonwealth      to   pay       WIPR’s

debts. . . . the Commonwealth may have assumed this obligation by

binding itself to provide virtually all of the funds that WIPR

needs    to   operate.”      Id.   at    128.      The   Pastrana-Torres          court

concluded that the Commonwealth had not assumed the obligation pay

WIPR’s    debts    because    WIPR      raised    its    own    revenue     and    the

Commonwealth only paid for shortfalls in the budget.                   Id.

              In Fresenius, the court concluded that the Puerto Rico

and the Caribbean Cardiovascular Center Corp. (“PRCCCC”) was not

an arm of the state.         322 F.3d at 59.         Like the Pastrana-Torres

court,    the   Fresenius    court      was    unable    to    conclude    that    the

Commonwealth structured PRCCCC to be an arm of the state.                       Id. at

72.   Examining PRCCCC’s funding, the Fresenius court held that the

Commonwealth’s treasury would not be obligated to pay a judgment

against PRCCCC.       Id.     The Fresenius court determined that the

Commonwealth, as a matter of law and practice, did not obligate

itself to pay PRCCCC’s debts.            Id.     “Rather, the Commonwealth has

left itself free to provide or not provide funds to PRCCCC as it

sees fit” and “provided for PRCCCC to have independent sources of

revenue and, indeed, the majority of PRCCCC’s funding now comes

from sources other than the Commonwealth’s treasury.”                     Id.

              This Court concludes that the CEE and the Office of the

Electoral Comptroller are arms of the state.                   It is not necessary
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 13 of 73



Civil No. 20-1426 (FAB)                                                        13

to determine whether the Commonwealth structured the two agencies

to be arms of the government because, even if the answer to this

question is inconclusive, the Commonwealth has obligated itself to

pay the agencies’ debts.          The enabling statutes of both agencies

state    that   the   Commonwealth    of   Puerto     Rico   will   fund    their

operations.        P.R.    Laws    Ann.    tit. 16,    § 622h;      Act    No. 58

§§ 3.1(3)(a)–(e).3        If necessary, the Commonwealth commits to

provide    additional     resources   to   the   Office      of   the   Electoral

Comptroller. Id. § 622h. The governor and legislature are obliged

to provide additional resources to the CEE during election years.

Act No. 58 § 3.1(3)(f).           It is true that CEE is authorized to

solicit and receive donations to strengthen its technological

innovation, id. § 3.1(3)(g), but the magnitude of the government’s

commitment to funding the agency is sufficient to render it an arm

of the state.

             Like the Commonwealth, the CEE and the Office of the

Electoral Comptroller do not assert Eleventh Amendment immunity.

See Docket Nos. 27, 33; cf. Docket No. 27 at pp. 8–10 (discussing

Eleventh Amendment without asserting immunity).               As the Court has


3 The Puerto Rico legislature amended the Election Code on June 20, 2020. Act.
No. 58-2020 (June 20, 2020). An official translation of the amended statute is
not available. The parties do not cite Act No. 58 in their recent filings, nor
do they argue that the amendments are material to this action. A review of the
unofficial transcript is “somewhat imprecise,” but demonstrates that the
amendments do not alter the Court’s analysis.      Sindicato Puertorriqueño de
Trabajadores v. Fortuño, 699 F.3d 1, 5 n.2 (1st Cir. 2012).
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 14 of 73



Civil No. 20-1426 (FAB)                                                     14

done with respect to the Commonwealth, the Court considers the

issue of Eleventh Amendment immunity sua sponte.             Because the two

agencies are arms of the Commonwealth, all claims against them are

DISMISSED WITHOUT PREJUDICE.

     C.     Claims Against State Officials in Their Personal and
            Official Capacities

            The Court now turns to the remaining claims, which are

brought against three officials—Rosado in his official capacity,

Dávila in his personal capacity, and Vélez in his personal and

official capacities. (Docket Nos. 1, 16.) The plaintiffs’ claims,

along with their motions for equitable relief, seek declarations,

injunctions,     and    a   temporary    restraining       order    concerning

violations of the Federal and Puerto Rico Constitutions.               (Docket

Nos. 1, 12–13.)

            Claims against state officials are generally barred if

“the state is the real, substantial party in interest.” Pennhurst,

465 U.S. at 101 (internal quotation marks omitted).                There is an

exception   to   that   general   rule    for   a   suit    challenging    the

constitutionality of a state official’s action.              Id. at 102; see

Ex parte Young, 209 U.S. 123, 160 (1908).                   Pursuant to the

exception, federal courts may award declaratory relief or an

injunction that governs an official’s future conduct.               Pennhurst,

465 U.S. at 102–03; Vaquería Tres Monjitas, Inc. v. Irizarry, 587
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 15 of 73



Civil No. 20-1426 (FAB)                                                   15

F.3d 464, 478 (1st Cir. 2009).

          The    Court    first   addresses    the   claims   against    the

officials pursuant to federal law. The equitable relief plaintiffs

seek can only be obtained from those individuals in their official

capacities. Feit v. Ward, 886 F.2d 848, 858 (7th Cir. 1989); Corsi

v. Mueller, 422 F. Supp. 3d 51, 68–69 (D.D.C. 2019); cf. R.I. Dep’t

of Envtl. Mgmt. v. United States, 304 F.3d 31, 41 (1st Cir. 2002)

(“[O]ur courts have long recognized that federal officers may be

sued in their official capacity for prospective injunctive relief

to prevent ongoing or future infringements of federal rights.”).

As such, the claims       pursuant to section 1983 and the claims

directly pursuant to the Federal Constitution against Vélez and

Dávila in their personal capacities are DISMISSED WITH PREJUDICE.

          The only remaining claims based on federal law are

against Rosado and Vélez in their official capacities.               Some of

those claims are made pursuant to section 1983 and concern the

Federal Constitution.     As federal law creates the cause of action,

there is federal subject matter jurisdiction for these claims

pursuant to 28 U.S.C. § 1331.        Gunn v. Minton, 568 U.S. 251, 257

(2013).

          Plaintiffs also make federal claims against Rosado and

Vélez in their official capacities directly pursuant to the Federal

Constitution    (rather   than    through   section 1983).     See    Docket
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 16 of 73



Civil No. 20-1426 (FAB)                                                    16

No. 1.    Where, as here, section 1983 provides a means to seek

vindication of those same rights, courts do not usually consider

claims directly implied from the Constitution.          See Jett v. Dallas

Indep. Sch. Dist., 491 U.S. 701, 731–35 (1989); Wax ’n Works v.

City of St. Paul, 213 F.3d 1016, 1019 (8th Cir. 2000); Baxter by

Baxter v. Vigo Cty. Sch. Corp., 26 F.3d 728, 732 n.3 (7th Cir.

1994), superseded by statute on other grounds as stated in Holmes

v. Marion Cty. Office of Family & Children, 349 F.3d 914, 918 (7th

Cir. 2003).      The claims made directly pursuant to the Federal

Constitution against Rosado and Vélez in their official capacities

are DISMISSED WITH PREJUDICE.

            Other claims against the officials in their personal and

official capacities seek injunctive and declaratory relief based

on the Puerto Rico Constitution.           (Docket No. 1.)   Plaintiffs ask

the Court to assert supplemental jurisdiction over these claims.

Id. at p. 2. This Court may not exercise supplemental jurisdiction

over   those   equitable   claims     because   they   allege   that   “state

officials    violated   state   law   in    carrying   out   their   official

responsibilities.”      Pennhurst, 465 U.S. at 121; see Guillemard-

Ginorio v. Contreras-Gómez, 585 F.3d 508, 529–30 (1st Cir. 2009).

Thus, the claims against Rosado, Dávila, and Vélez based on Puerto
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 17 of 73



Civil No. 20-1426 (FAB)                                                     17

Rico law are DISMISSED WITHOUT PREJUDICE.4

            The careful reader will observe that there are only two

claims remaining.      Those are the claims pursuant to section 1983

concerning violations of the Federal Constitution against Rosado

and Vélez in their official capacities.

      D.    Standing

            To press a claim in federal court, a litigant must have

standing to do so.        This is because the Constitution restricts

federal courts to consideration of cases and controversies.               U.S.

Const. Art. III, § 2; Clapper v. Amnesty Int’l USA, 568 U.S. 398,

408 (2013).

            “The standing inquiry focuses on whether the plaintiff

is the proper party to bring this suit, although that inquiry often

turns on the nature and source of the claim asserted.”              Raines v.

Byrd, 521 U.S. 811, 818 (1997) (internal quotation marks omitted).

“[T]he party seeking to invoke the court’s jurisdiction (normally,

the plaintiff)” must have “a ‘personal stake in the outcome’ of



4 Notwithstanding the Pennhurst doctrine, the Court would still decline to
exercise supplemental jurisdiction over the claims based on Puerto Rico law.
To the extent the plaintiffs wish to assert that the constitutional rights in
the Puerto Rico Constitution have a different scope or effect than their
counterparts in the Federal Constitution, the claims raise novel or complex
issues of state law.    28 U.S.C. § 1367(c)(1).     The circumstances are also
exceptional and present compelling reasons for declining jurisdiction, id.
§ 1367(c)(4), because plaintiffs provide absolutely no supporting argument on
a distinct scope or effect of the Puerto Rico constitutional provision, and the
short timeline of this case does not allow the Court to properly address the
issues.
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 18 of 73



Civil No. 20-1426 (FAB)                                                   18

the claim asserted.”       Pagán v. Calderón, 448 F.3d 16, 27 (1st Cir.

2006) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)).

            To demonstrate standing, a plaintiff must show an injury

in fact that is both caused by a defendant’s challenged action and

likely redressable by a favorable judicial decision.               Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560–61 (1992); Hochendoner v.

Genzyme Corp., 823 F.3d 724, 731 (1st Cir. 2016). Put differently,

     To seek injunctive relief, a plaintiff must show that he
     is under threat of suffering “injury in fact” that is
     concrete and particularized; the threat must be actual
     and imminent, not conjectural or hypothetical; it must
     be fairly traceable to the challenged action of the
     defendant; and it must be likely that a favorable
     judicial decision will prevent or redress the injury.

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (quoting

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167, 180–81 (2000)).

            Plaintiffs are an organization5 and twelve individuals.

Plaintiffs have the intent and interest in campaigning associated

with the referendum.       (Docket No. 1 at pp. 3–5, 13; Docket No. 13,

Exs. 2–11.)     Plaintiffs wish to contribute their efforts to the

campaign,     contribute    or   collect   funds,   and    participate    in

educational activities.       (Docket No. 13, Exs. 2–11.)



5 The First Amendment protections of free speech and association extend to
organizations. See Citizens United v. FEC, 558 U.S. 310, 342 (2010) (internal
quotation marks omitted) (“[P]olitical speech does not lose First Amendment
protection simply because its source is a corporation.”).
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 19 of 73



Civil No. 20-1426 (FAB)                                                       19

             “The standing inquiry is claim-specific: a plaintiff

must have standing to bring each and every claim that she asserts.”

Katz v. Pershing, LLC, 672 F.3d 64, 71 (1st Cir. 2012).               Plaintiffs

raise    claims    associated    with   four    restrictions     in    Act   51.

Plaintiffs argue that Act 51’s provision for the government to

certify certain groups to represent alternatives in the referendum

campaign violates their rights pursuant to the First Amendment and

other constitutional provisions.         (Docket No. 1 at pp. 13–15, 18–

19.) Plaintiffs also argue that a June 5 deadline which plaintiffs

did not meet and which plaintiffs contend prevents them from

campaigning both (i) violates their rights pursuant to the First

Amendment and other constitutional provisions and (ii) subjects

them    to   criminal   penalties   should     they   engage   in     referendum

campaigning.      Id. at pp. 16, 20.       Plaintiffs additionally argue

that a limit on campaign donations both (i) violates their rights

pursuant     to   the   First    Amendment     and    other    constitutional

provisions and (ii) subjects them to criminal penalties should

they exceed the limits.         Id. at pp. 20–22.       Finally, plaintiffs

argue that a provision of Act 51 requiring challenges seeking a

stay of the Referendum to be heard in the Puerto Rico Supreme Court

violates their rights pursuant to the First Amendment and other

constitutional provisions.       Id. at pp. 22–23.      The Court addresses

each claim in turn.
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 20 of 73



Civil No. 20-1426 (FAB)                                                    20

            1.   Certification of Main Representative and Alliance
                 Members

                 Plaintiffs have sufficiently demonstrated standing

for their claims associated with the main representative and

alliance member provisions of Act 51.         According to plaintiffs, a

main representative has been chosen for each of the two options in

the referendum. (Docket No. 1 at p. 18.) The plaintiffs’ injuries

from the existence of a main representative are sufficiently

actual,    imminent,   and   concrete   because   plaintiffs     intend    to

campaign on the referendum and the government’s imprimatur of

certified    representatives     crowds   out     plaintiffs’    voice    or

relegates it to a lower status. And the injuries from those

provisions are particularized because the plaintiffs here each

seek to be engaged in campaigning associated with the referendum.

Finally,    because    the   injuries   are   fairly   traceable    to    the

certification provisions in Act 51, and a favorable judicial

decision could prevent the injury by enjoining Rosado and Vélez

from enforcing the provisions, the plaintiffs have shown causation

and redressability.

                 Defendants argue that plaintiffs’ failure to apply

to be main representatives defeats their standing.              In support,

they cite Hernández-López v. Melecio, 38 F. Supp. 2d 70, 76 (D.P.R.

1998) (Cerezo, J.), in which this Court held that the plaintiffs
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 21 of 73



Civil No. 20-1426 (FAB)                                                   21

did not have standing to challenge a provision of a plebiscite

law.    The provision stated, similar to Act 51, that political

parties had the first opportunity to serve as main representative

of an option in the plebiscite.          Id.    Plaintiffs in that case

argued that the provision excluded them from participating in the

plebiscite process.     Id.    The Court noted that plaintiffs provided

no indication that a political party had sought to serve as main

representative, and thus the provision did not injure plaintiffs.

See id.

                  The decision in Hernández-López is not applicable

to the present circumstances.        In this case, plaintiffs are not

arguing that they wish to serve as a main representative.                See

Docket Nos. 1, 12–13.         Rather, plaintiffs are arguing that the

mere existence of the main representative provision of Act 51
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 22 of 73



Civil No. 20-1426 (FAB)                                                            22

hinders their ability to campaign on the referendum.6                       In other

words, plaintiffs in this case are concerned with the fact that a

main    representative     exists,         whereas      in     Hernández-López    the

plaintiffs complained about how a main representative was chosen.

Plaintiffs’      failure   here       to    seek     certification     as    a   main

representative is no impediment to their standing on these claims.

            2.      The June      5    Deadline         and    Associated   Criminal
                    Penalties

                    Plaintiffs’ next claim concerns the June 5 deadline

and    associated    criminal     penalties        in    Act   51.    According    to



6 See, e.g., Docket No. 1 at pp. 13–14 (“[T]he power granted by the statute to
the government of the Commonwealth of Puerto Rico to determine which political
organization will represent any of the political alternatives set forth in the
referendum violates the right to free speech . . . .”); id. at p. 15 (“No where
[sic] in the statute, its statement of motives, or in the legislative record is
there any reference as to any factual, legal, statutory, juridical, or
constitutional basis or compelling state interest to justify the power granted
to the CEE to choose a representative of any of the alternatives.”); id. at
pp. 16–17 (“The deadline of June 5, 2020, corresponds to five months before the
referendum. That means that if any group of people or political action committee
that decides to campaign in favor or against any of the alternatives arises or
is created at any time within those five months, it is barred from participating
in the campaign, and if they attempt to do so or do so, they may confront a
penalty of up to two years in prison and/or a $10,000.00 fine.”); id. at p. 18
(“By entitling a particular party or group the right and/or power to represent
an alternative, the statute as set forth herein, grants a favorable sanction to
whoever is selected in that respect and in the eyes of the voters. The exercise
of such power by the government through the CEE further compels the rest of the
groups, parties and political action committees to make alliances or coalitions,
behind or in association with either the selected party or group to represent
which ever [sic] alternatives.”); id. (“The delegation of the power to the
government to determine through whatever process which particular group of
people   can   represent  in   society   a   particular   idea  constitutes   an
unconstitutional delegation of power insofar pursuant [sic] to the First, Fifth
and Fourteenth Amendments of the Constitution of the United States, the
government cannot make content based determinations regarding the right,
liberty, and exercise of speech and regarding who is or is not entitled to
represent in society a particular idea. Moreover, it cannot do so as part of
campaigns in anticipation of a referendum regarding those or any ideas.”).
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 23 of 73



Civil No. 20-1426 (FAB)                                                           23

plaintiffs,      the   June   5   deadline      for    requesting     certification

prevents them from campaigning because they did not meet the

deadline.       Id. at pp. 16, 20.        Should they campaign, plaintiffs

allege, they risk criminal penalties.                 Id.

                   Plaintiffs have shown standing for this claim.                The

plaintiffs’ injuries from the June 5 deadline and associated

criminal penalties are sufficiently actual and imminent.                     This is

because    plaintiffs     intend     to    engage       in    activities    arguably

proscribed by Act 51 (given their failure to request certification

by June 5) and there is a credible threat of prosecution or

enforcement should they do so.            Susan B. Anthony List v. Driehaus,

573 U.S. 149, 158–63 (2014).           There is no need for the plaintiffs

to actually violate the provisions of Act 51.                       Id.; Steffel v.

Thompson, 415 U.S. 452, 462 (1974); Mangual v. Rotger-Sabat, 317

F.3d 45, 56–57 (1st Cir. 2003).              The obstruction in plaintiffs’

ability to participate in referendum campaigning and to speak

freely, among other things, are concrete injuries.                          And the

injuries are particularized because the plaintiffs here each seek

to be engaged in campaigning associated with the referendum.

Finally,    because     the   injuries       are      fairly    traceable   to   the

prohibitions and penalties of the June 5 deadline and the criminal

sanctions and a favorable judicial decision could prevent the

injury     by   enjoining     Rosado      and    Vélez       from   preventing   the
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 24 of 73



Civil No. 20-1426 (FAB)                                                        24

plaintiffs’ campaigning, the plaintiffs have shown causation and

redressability.

                   Defendants   assert      that   plaintiffs   do   not     have

standing because Act 51 does not prevent plaintiffs from engaging

in campaigns associated with the referendum.              (Docket No. 27 at

p. 2; Docket No. 33 at p. 3.)        Defendants point out that VAMOS has

already campaigned on the referendum and did not allege that any

adverse action has been taken against it.               See Docket No. 33 at

p. 3    (citing    id.,   Ex. 1).         Defendants,    however,    offer    no

interpretation of article 6 and section 7.1(d) in support of their

argument; in fact, they do not even cite the provisions.               (Docket

No. 27 at p. 2; Docket No. 33 at p. 3.)

                   To show standing, plaintiffs need only demonstrate

that their constitutionally protected activities are “arguably

proscribed” by the challenged law.           Driehaus, 573 U.S. at 162–63.

Act 51 states that “[n]o political party, party by petition,

citizen group, or political action committee that has failed to

meet the certification and reporting requirements provided in the

subsection (j) above may assign, donate, and/or lend financial or

in-kind resources” to certain entities.”            Act 51 § 6.1(k).       While

subsection (j) addresses reporting requirements, it says nothing

about    certification.       See   id.    § 6.1(j).      Consequently,       the

certification requirement discussed in subsection (k) may refer to
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 25 of 73



Civil No. 20-1426 (FAB)                                                          25

the   certification       requirements     associated     with     the   June    5

deadline.    Since plaintiffs cannot now meet the June 5 deadline,

they are arguably prevented from the activities regulated by

subsection (k).         The question of whether plaintiffs are actually

prevented is addressed below.

            3.     Campaign   Finance       Limitations      and     Associated
                   Criminal Penalties

                   Plaintiffs have shown standing for their                  claim

associated       with    the    donation   and   expenditure       limitations.

Plaintiffs wish to collect and contribute donations.                     (Docket

No. 13, Exs. 2–11.)         The campaign finance limitations in Act 51

injure   plaintiffs        in    an   actual,    imminent,       concrete,      and

particularized manner because they restrict plaintiffs’ ability to

collect and contribute donations.           And because the injuries are

fairly traceable to the prohibitions and penalties in article 6

and section 7.1(d) and a favorable judicial decision could prevent

the injury       by enjoining Rosado       and Vélez from enforcing the

campaign finance limitations, the plaintiffs have shown causation

and redressability.        Defendants raise no objection to plaintiffs’

standing to assert the campaign finance-related claim.

            4.     The Requirement to Seek a Stay of the Referendum in
                   the Puerto Rico Supreme Court

                   Plaintiffs have also shown standing for the claims

that concern section 8.3(a).           A broad reading of the complaint
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 26 of 73



Civil No. 20-1426 (FAB)                                                    26

suggests that the plaintiffs want the Court to stay the November

referendum because of the alleged unconstitutionality of article

6 and section 7.1(d). See id. at p. 25. As section 8.3(a) purports

to prevent them from obtaining that stay in this Court and a

favorable ruling from this Court would remedy the                  injury by

enjoining     Rosado     and   Vélez    from   enforcing    section   8.3(a),

plaintiffs     have      standing      for   their   section 8.3(a)-related

challenge.    Defendants raise no objection to plaintiffs’ standing

to assert this claim.

     E.      Synthesis

             The upshot of this section is that only two claims are

justiciable.      Those     are   the   claims   pursuant   to   section 1983

concerning violations of the Federal Constitution against Rosado

and Vélez in their official capacities.

             Also, plaintiffs’ only claims are equitable in nature

and pursuant to section 1983, they have no right to a jury trial.

Wilson v. Bailey, 934 F.2d 301, 305 n.4 (11th Cir. 1991).               Their

demand for a jury trial, (Docket No. 1 at p. 25,) is DENIED.

III. Permanent Injunction Standard

     The plaintiffs move for a permanent injunction to preclude

Rosado and Vélez from enforcing article 6 and sections 7.1(d) and
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 27 of 73



Civil No. 20-1426 (FAB)                                                      27

8.3(a) of Act 51.       (Docket No. 13 at p. 11.)7        Injunctive relief

is “an act of equitable discretion by the district court.”                 eBay

Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).                This is

“an extraordinary remedy never awarded as of right.”             Sindi v. El-

Moslimany, 896 F.3d 1, 29 (1st Cir. 2018) (internal quotation marks

omitted). The plaintiffs shoulder the burden of establishing that:

      (1) [they have] suffered an irreparable injury; (2) that
      remedies available at law, such as monetary damages, are
      inadequate to compensate for that injury; (3) that,
      considering the balance of hardships between the
      plaintiff and defendant, a remedy in equity is
      warranted; and (4) that the public interest would not be
      disserved by a permanent injunction.

The Shell Co. (P.R.) Ltd. v. Los Frailes Serv. Station, Inc., 605

F.3d 10, 19 (1st Cir. 2010) (internal quotation marks omitted).

In the permanent injunction context, “the movant must show actual

success on the merits.”        Largess v. Supreme Judicial Court, 373

F.3d 219, 223 n.2 (1st Cir. 2004); see 1 Moore’s Federal Practice


7 Courts can consolidate preliminary and permanent injunction applications.
Vaquería Tres Monjitas, Inc. v. LaBoy, 448 F. Supp. 2d 340, 346–47 (D.P.R. 2006)
(Domínguez, J.).   For consolidation to be proper, the parties must have (i)
“clear and unambiguous notice” of the consolidation and (ii) an opportunity to
be heard. Id. The parties have received clear and unambiguous notice of the
consolidation and an opportunity to be heard. On September 9, the Court ordered
the defendants “to respond to the motion for a temporary restraining order and
motion for a preliminary and permanent injunction no later than September 18,
2020.   Any reply will be filed no later than September 21, 2020.”       (Docket
No. 15.) Then, on September 15, the Court ordered the defendants “to answer
the complaint, file any appropriate motion, or file any response to the
plaintiffs’ motions, including the motion for preliminary and permanent
injunctions, no later than September 18, 2020 at 4:00 PM” and “[t]he plaintiffs
shall reply to or otherwise oppose any of the defendants motions or filings no
later than September 21, 2020 at 4:00 PM.” (Docket No. 24.)
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 28 of 73



Civil No. 20-1426 (FAB)                                                       28

and Procedure § 10A.23 (2020) (“[A] permanent injunction has the

added requirement of success on the merits.”).

       A permanent injunction may be entered without an evidentiary

hearing where there are no triable issues of fact.              United States

v. McGee, 714 F.2d 607, 613 (6th Cir. 1983); Socialist Workers

Party v. Ill. State Bd. of Elections, 566 F.2d 586, 587 (7th Cir.

1977) (per curiam).         The motion for preliminary and permanent

injunctions presents a facial attack on provisions of Act 51 and

thus    a   “pure   question   of   law.”    New    Eng.    Reg’l   Council   of

Carpenters v. Kinton, 284 F.3d 9, 19 (1st Cir. 2002).                   In any

event, the parties do not identify any triable issues of fact.

The Court therefore does not order an evidentiary hearing.

       A.    Facial Challenge

             The plaintiffs set forth a facial challenge, contending

that article 6 and sections 7.1(d) and 8.3(a) are unconstitutional

and void ab initio.      (Docket No. 20 at p. 18.)         “A facial challenge

is really just a claim that the law or policy at issue is

unconstitutional in all its applications.”            Bucklew v. Precythe,

139 S. Ct. 1112, 1127 (2019).          Plaintiffs must show “that no set

of     circumstances    exists      under   which   the . . .       [challenged

provisions of Act 51] would be valid.”          United States v. Salerno,

481 U.S. 739, 745 (1987); see, e.g., Hightower v. City of Boston,

693 F.3d 61, 78 (1st Cir. 2012) (“Because Hightower has not shown
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 29 of 73



Civil No. 20-1426 (FAB)                                                          29

that the statute lacks any plainly legitimate sweep, her facial

attack fails.”). This burden is a “supremely high hurdle.” United

States v. Sampson, 275 F. Supp. 2d 49, 67 (D. Mass. 2003).

            The gravamen of the plaintiffs’ motion for injunctive

relief     is   that     Act     51   impermissibly    restricts          political

participation in the referendum campaign.                See Docket No. 13.

Rosado and Vélez repeatedly assure the Court that plaintiffs can

participate     in     educational    campaigns    supporting       one    of   the

alternatives.        (Docket No. 28 at pp. 2, 6, 10, 23; Docket No. 35

at pp. 4, 8–11, 19–20, 23–24, 35.)             This ipse dixit assertion

misconstrues       the   statutory     language,   evincing     a    simplistic

understanding of Act 51.

            To assess whether article 6 and sections 7.1(d) and

8.3(a) comport with the First Amendment, the Court first evaluates

the statutory language.          United States v. Councilman, 418 F.3d 67,

72 (1st Cir. 2005) (“We begin, as we must, with the statute’s

text.”). Remarkably, neither Rosado nor Vélez cite Act 51 in their

opposition to the plaintiffs’ motion.                 (Docket Nos. 28, 35.)

Instead,    they     rely   on   regulations   promulgated      by   government

agencies to argue that Act 51 is constitutional.              (Docket No. 28,

Ex. 1; Docket No. 35, Ex. 3.)             These regulations are “highly

relevant” to the constitutional analysis.              Ward v. Rock Against

Racism, 491 U.S. 781, 795 (1989). The regulations cannot, however,
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 30 of 73



Civil No. 20-1426 (FAB)                                                             30

save a state law that flouts the Constitution.                   See United States

v. Stevens, 559 U.S. 460, 481 (2010) (alteration in original)

(citations and internal quotation marks omitted) (holding that

courts     “will    not    rewrite   a . . .       law      to    conform    it     to

constitutional      requirements,    for       doing   so   would    constitute      a

serious invasion of the legislative domain, and sharply diminish

Congress’s incentive to draft a narrowly tailored law in the first

place”); cf. Sindicato Puertorriqueño de Trabajadores v. Fortuño,

699 F.3d 1, 10 n.6 (1st Cir. 2012) (citation omitted) (explaining,

in the context of administrative exhaustion, that “because the

provisions     of    Law    222   that     plaintiffs        challenge      are     so

constitutionally      suspect,    any    administrative          relief    that    the

Election     Comptroller     could      have    provided         would    have    been

inadequate”).

IV.   Section 8.3(a)

      Section 8.3(a) purports to channel certain challenges to the

Puerto Rico Supreme Court.              According to the provision, “Any

challenge, dispute, or legal action that directly raises, or

entails among its consequences, the stay of proceedings involving

the holding of the plebiscite during the hours and on date provided

in this Act, shall be considered and resolved directly by the

Supreme Court of Puerto Rico.”           Id. § 8.3(a).           Plaintiffs seek a

declaration that the provision is void as unconstitutional because
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 31 of 73



Civil No. 20-1426 (FAB)                                                  31

it “pretend[s] to limit the jurisdiction of the courts of law of

the   United   States   over    controversies   arising    regarding    the

statute” and because it violates the First, Fifth, and Fourteenth

Amendments as an infringement of both due process and the right to

petition the government for the redress of grievances.             (Docket

No. 1 at pp. 22–23.)

      Section 8.3(a) cannot deprive this Court of subject matter

jurisdiction.       “‘The jurisdiction of the federal courts—their

power to adjudicate—is a grant of authority to them by Congress.’

Once Congress has conferred subject matter jurisdiction on the

federal courts, state law cannot expand or contract that grant of

authority.”    MRCo Inc. v. Juarbe-Jiménez, 521 F.3d 88, 95–96 (1st

Cir. 2008) (quoting Neirbo Co. v. Bethlehem Shipbuilding Corp.,

308 U.S. 165, 167 (1939)).

      The   First   Amendment    to   the   Constitution   provides     that

“Congress shall make no law . . . abridging the freedom of speech,

or of the press; or the right of the people peaceably to assemble,

and to petition the Government for a redress of grievances.”

Although the explicit text applies to Congress, the protection

also applies to the States and territories.          United Mine Workers

of Am., Dist. 12 v. Ill. State Bar Ass’n, 389 U.S. 217, 221 n.4

(1967); Anderson v. Davila, 125 F.3d 148, 161 (3d Cir. 1997).

      The right to petition includes the right of access to the
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 32 of 73



Civil No. 20-1426 (FAB)                                                   32

courts.    Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S.

508, 510 (1972).   “For decades, the Supreme Court has consistently

recognized the right to petition all branches of the government,

including the courts, for redress of grievances as among the most

precious of the liberties safeguarded by the Bill of Rights.”

Powell v. Alexander, 391 F.3d 1, 16 (1st Cir. 2004) (citation and

internal quotation marks omitted).       The constitutional guarantee

applies to both state and federal courts.          ACA Int’l v. Healey,

Civ. No. 20-10767, 2020 WL 2198366, at *9 (D. Mass. May 6, 2020).

     The Court has not identified the precise standard applicable

to claims asserting an abridgement of the right to petition.              The

right to petition has “a sanctity and a sanction not permitting

dubious intrusions.”    Thomas v. Collins, 323 U.S. 516, 530 (1945).

A panel of the Seventh Circuit Court of Appeals stated that an

individual has a right “to obtain access to the courts without

undue interference” so long as the claim has “a reasonable basis

in law or fact.”      Snyder v. Nolen, 380 F.3d 279, 291 (7th Cir.

2004) (per curiam).

     Section   8.3(a)   unconstitutionally       abridges   the   right   to

petition through access to the courts, whichever of the above

standards is applied, because it purports to deny access to the

federal courts.     Accordingly, Rosado and Vélez are PERMANENTLY

ENJOINED   from   enforcing   the   associated    provision   in   section
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 33 of 73



Civil No. 20-1426 (FAB)                                                            33

8.3(a).

V.   Article 6

     The plaintiffs argue that article 6 is void for vagueness.

(Docket   No. 13      at    p. 10).      They    also   assert     that   government

endorsement      of        the        established       political     parties      is

unconstitutional.          (Docket No. 13.)         The Court agrees.

     A.      Referendum Campaign Regulations

             Article 6 is entitled “Representation of the Options on

the Ballot.”     Act 51 art. 6.           This article sets forth guidelines

for the referendum campaign. Id. These guidelines establish “main

representatives”       for       the    “yes”    and    “no”   alternatives,      and

contemplate the formation of an “alliance or coalition.”                      See id.

§ 6.1(e).8       Article          6    does     not,    however,     define     “main

representative,” “alliance,” or “coalition,” nor does it clarify

what, precisely, the main representatives and alliance members are




8 The Election Code provides that in referendums, “any political party, or
citizen group duly certified by the [CEE] may advocate for or against any of
the options to be voted on in the same and, in the course thereof, may perform
any lawful political activity subject to the limitations provided in this
section and in the [Campaign Financing Act].” Laws P.R. Ann. tit 16, § 4216.
Political parties and citizen groups are generally permitted to participate
“provided that their central governing bodies notify the [CEE] of their
intention within thirty (30) days following the effective date of the special
law authorizing the [referendum].” Id. § 4217. The Court need not address the
validity of these provisions.    The only question presented by the permanent
injunction motion is whether article 6 and sections 7.1(d) and 8.3(a) are
constitutional.
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 34 of 73



Civil No. 20-1426 (FAB)                                                      34

expected to do regarding the referendum campaign.9                  Article 6

states that the CEE “shall certify” the main representatives, but

does not specify the characteristics that differentiate the main

representative from other referendum participants. Id. § 6.1(a).10

There are three “options” for the main representative position,

enumerated in order of priority.

            1.    The Main Representative Options

                  “As a first priority,” the CEE “shall certify only

one political party or party by petition [to] participate in the

2020 General Election as a main representative for each of the




9 Generally, an alliance is “an association to further the common interests of
the    members.”      Merriam    Webster   Online   Dictionary,    www.merriam-
webster.com/dictionary/alliance (last visited Sept. 24, 2020). A coalition is
“a temporary alliance of distinct parties, persons or states for joint action.
Id. https://www.merriam-webster.com/dictionary/coalition#synonyms.      Because
there is no discernable difference between an alliance and coalition, the Court
employs the terms throughout this Opinion and Order interchangeably.

10 The term “certification” in Act No. 51 (“Act”) refers to three distinct
procedures: (1) the United States Attorney General may issue a “certification”
to obligate funds for the referendum, (2) the “results of the Plebiscite are
certified by the [“CEE],” and (3) the CEE shall certify a “main representative”
for each option. Act 51 art. 6. Article 6 contains language that implies an
alliance is also subject to certification. See id. § 6.1(h) (stating that the
CEE shall govern “all that pertains to the certification as main representative,
including alliances or coalitions.”).
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 35 of 73



Civil No. 20-1426 (FAB)                                                     35

options printed on the plebiscite’s ballot.”            Id. § 6.1(a).11    The

main representative application was due June 5, 2020, twenty days

after the Puerto Rico legislature enacted the statute.             Id.   There

are no extensions.       Id.

                  “As a second priority,” citizen groups or political

action committees “duly registered by natural persons, and whose

operating, advertising staff, material, or equipment expenditures

are neither operationally nor financially related to juridical

persons may request designation as the main representative.”               Id.

§ 6.1(b).

                  After June 5, 2020, “no alliance or coalition may

request or be recognized or certified as main representative,

alliance,    coalition    for    any   of   the   options   printed   on   the

plebiscites’ ballot.”          Id. § 6.1(c).      Option three contains the

first reference to an “alliance” and “coalition,” terms that are

synonymous and convey an association of distinct entities.               If no

certification “for representation, alliance, or coalition of any



11 Puerto Rico has a “traditional three party [system],” including the New
Progressive Party (“NPP”), the Popular Democratic Party (“PDP”), and the Puerto
Rican Independence Party (“PIP”). Puerto Ricans for P.R. Party v. Dalmau, 517
F. Supp. 2d 604, 606 (D.P.R. 2007) (Gelpí, J.); Civil Action Party v.
Commonwealth, 2000 T.S.P.R. 29, 150 D.P.R. 359, 2000 P.R. Sup. LEXIS 18, at *7
(2000) (noting that the main political parties “have controlled Puerto Rico’s
electoral and ideological scene for over half a century”). A party by petition
is a “[p]olitical party that was registered as such in the Commission . . . in
order to participate in the general election for a specific municipality,
representative district or senate district, with the intention of running at
least one candidate for Governor.” Laws P.R. Ann. tit. 16, § 4003(72).
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 36 of 73



Civil No. 20-1426 (FAB)                                                 36

kind has been issued . . . it shall be recognized as vacant for

all purposes.”    Id.

           2.    Alliance Requirements

                 The requirements for alliance members are complex.

Article 6 implies that there is a distinction between certified

and non-certified organizations.       Section 6.1(e) provides:

      Any party, citizen group, or political action committee
      not certified as the main representative of one of the
      options printed on the plebiscite’s ballot, may form an
      alliance or coalition with the party certified as the
      main representative.   Such fact shall be notified in
      writing to the Commission and to the Office of Election
      Comptroller.

Id.   § 6.1(e)   (emphasis   added).      Essentially,     section 6.1(e)

permits “any” organization to form an alliance in accordance with

the notice requirement.      Section 6.1(i) reverses course, however,

by demanding putative alliance members to “meet the requirements”

set forth in section 6.1.      This section provides:

      Any political party or party by petition, citizen group,
      and political action committee that has failed to notify
      and meet the requirements to be designated as main
      representative, alliance or coalition within the terms
      provided in this Section, shall not be entitled to be
      considered as main representative, or as part of an
      alliance, or coalition.

Id.   § 6.1(i)   (emphasis   added).     Accordingly,     section   6.1(i)

imposes an additional requirement that alliance members satisfy

the conditions in section 6.1.      These conditions are more rigorous

than merely providing notice to the relevant government agencies.
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 37 of 73



Civil No. 20-1426 (FAB)                                                 37

           3.    Section 6.1(j): Declaration of Organization,
                 Financial Reports, and the Puerto Rico Political
                 Campaign Financing Oversight Act Seminar

                 Section 6.1(j) is expansive, applying to the entire

electorate.     This provision imposes three requirements on any

“political party, party by petition, citizen group, political

action committee, and natural or juridical person, whether or not

certified as the main representative or alliance member of any of

the options printed on the ballot.” Id. § 6.1(j) (emphasis added).

                 First, the chairperson and treasurer are required

to attend a seminar regarding the Puerto Rico Political Campaign

Financing Oversight Act (hereinafter, “Campaign Financing Act”),

Laws P.R. Ann. tit. 16, §§ 621-634.         Act 51 § 6.1(j).       Second,

applicants must submit a Declaration of Organization to the Office

of Election Comptroller.     Id.; see Laws P.R. Ann. tit. 16, § 626.

Third, applicants shall “file the reports required by [the Campaign

Financing Act].” Act 51 § 6.1(j). These obligations are mandatory

for organizations that receive or use “contributions that, in the

aggregate, exceed five hundred ($500) and/or incur[] campaign

expenditures of any kind in support or against any of the options

on the plebiscite’s ballot, including to promote abstention, any

type of voting expression modality, or any other status option.”

Id.   From printing handbills to renting an office, even the most

rudimentary     grassroots   campaign     will   incur    some    expense.
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 38 of 73



Civil No. 20-1426 (FAB)                                                                  38

Consequently, the requirements set forth in section 6.1 extend to

virtually every organization that campaigns on the referendum.

                     Like the main representative, alliance members must

complete      the    section     6.1(j)       requirements         “prior    to    [their]

certification in the Commission.”                   Id.    This provision applies to

any organization “whether or not certified,” yet mandates that the

chairperson         and     treasurer        attend       the   seminar      “prior     to”

certification.            Id.   Accordingly, either the statute omits the

seminar deadline for non-certified organizations, or it requires

that all organizations obtain certification.

              4.     Section 6.2(a): Registration Requirement

                     Pursuant to section 6.2(a), citizen groups “shall

provide    proof      of     registration          as   required    by   [the     Campaign

Financing     Act]        regardless    of    whether      these    shall    participate

individually, as a main representative, an alliance, or as a

coalition.”         Id. § 6.2(a) (emphasis added).                 Registration is due

before the “Commission’s certification,” which must occur no later

than   June    15,    2020.       Id.;       see    id.    § 6.1(d).        Reference    to

individual participation suggests that the regulatory regime set

forth in article 6 extends to all forms of political expression.
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 39 of 73



Civil No. 20-1426 (FAB)                                                       39

            5.    Section   6.2(b):  Board        Member      and    Political
                  Disposition Disclosures

                  Section 6.2(b) mandates that a political party or

citizen group shall “notify the [CEE] whether it intends to

represent said option individually or as an organization, or it

shall identify the alliance or coalition under which it shall be

participating” in the request for certification.               Id. § 6.2(b).

This provision anticipates that organizations will form alliances

with the main representative by June 5, 2020, 150 days before the

referendum.

            6.    Financial Prohibitions and Criminal Liability

                  Failure to satisfy the Declaration of Organization,

reporting   and   requirements     is   consequential,     resulting    in    an

absolute ban on campaign spending.           Section 6.1(k) provides:

     No political party, party by petition, citizen group,
     or political action committee that has failed to meet
     the certification and reporting requirements provided
     in the subsection (j) above may assign, donate, and/or
     lend financial or in-kind resources, to any political
     party, party by petition, citizen group or political
     action committee certified as main representative or
     that is part of an alliance.

Id. § 6.1(k).     Because section 6.1(j) applies to all organizations

“whether    certified    or   not,”      the    prohibition     on    monetary

contributions     is   profound.        An   organization’s     coffers      are

completely sealed      regarding political contributions             unless it
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 40 of 73



Civil No. 20-1426 (FAB)                                                            40

satisfies the prerequisites in section 6.1(j).                        Violations of

article 6 may also result in a felony conviction and monetary

fines.      Id. §§ 6.1(l), 6.2(d).

       B.      Due Process

               The Fourteenth Amendment provides that no state shall

“deprive any person of life, liberty, or property, without due

process of law.”           U.S. Const. amend. XIV.        The vagueness doctrine

derives from the due process clause, “protecting against the ills

of laws whose ‘prohibitions are not clearly defined.’”                      Nat’l Org.

for Marriage v. McKee, 649 F.3d 34, 62 (1st Cir. 2011) (quoting

Grayned v. City of Rockford, 408 U.S. 104, 108 (1972)).

               The First Amendment protects individuals from statutes

that   are     “susceptible       of   sweeping    and   improper     application.”

Dombrowski v. Pfister, 380 U.S. 479, 482 (1965).                 This protection

is referred to as the doctrine of overbreadth.                   Courts approach

“vagueness      and   overbreadth       as    logically     related    and    similar

doctrines.”      Ctr. for Individual Freedom v. Madigan, 697 F.3d 464,

479 n.13 (7th Cir. 2012) (internal quotation marks omitted).

               A statute is void for vagueness in two circumstances.

The    first    is    if    “it   fails      to   provide   people     of    ordinary

intelligence a reasonable opportunity to understand what conduct

it prohibits.”        Hill v. Colorado, 530 U.S. 703, 732 (2000).                 The

second is if “it authorizes or even encourages arbitrary and
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 41 of 73



Civil No. 20-1426 (FAB)                                                   41

discriminatory enforcement.”           Id.   Due process does not demand

that the legislature account for every conceivable application of

a law. Any statute is “susceptible to clever hypotheticals testing

its reach.”     Platt v. Bd. of Comm’rs on Grievances & Discipline of

Ohio Sup. Ct., 894 F.3d 235, 251 (6th Cir. 2018); IMS Health Inc.

v Ayotte, 550 F.3d 42, 61 (1st Cir. 2008) (“[S]tatutes do not need

to be precise to the point of pedantry, and the fact that a statute

requires     some   interpretation      does    not   perforce   render   it

unconstitutionally vague.”).

             The Constitution demands, however, a “‘greater degree of

specificity’ in cases involving the First Amendment.”            McKee, 649

F.3d at 62 (quoting Buckley v. Valeo, 424 U.S. 1, 77 (1976)); see

Wis. Right to Life, Inc. v. Barland, 751 F.3d 804, 835 (7th Cir.

2014)     (“Vague    or    overbroad     speech   regulations     carry   an

unreasonable risk that speakers will self-censor, so the First

Amendment    requires     more   vigorous    juridical   scrutiny.”).     The

governing standard is whether Act 51 prohibits “an act in terms so

uncertain that persons of average intelligence would have no choice

but to guess at its meaning and modes of application.”           McKee, 649

F.3d at 62.

             The plaintiffs intend to participate in the referendum

campaign, but are wary of potential criminal liability.              (Docket

No. 13.)     Pursuant to sections 6.1(l) and 6.2(d),
         Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 42 of 73



Civil No. 20-1426 (FAB)                                                    42

        Any natural or juridical person who fraudulently
        violates any of the provisions of this Section or who
        being required hereunder, voluntarily fails or refuses
        to comply therewith, shall be guilty of an election
        offense and, upon conviction, shall be punished by
        imprisonment for a term not to exceed two (2) years or
        by a fine not to exceed ten thousand dollars ($10,000)
        for every violation, or both penalties, at the
        discretion of the Court.

Act 51 §§ 6.1(l), 6.2(d).12

              Article 6 sets forth the requirements to be the main

representative.       The Court cannot ascertain how failure to achieve

main representative status is criminal.            For example, Article II

of the United States Constitution provides that “No person except

a natural born citizen . . . shall be eligible to the office of

President.”       U.S. Const. art. II, § 1.      Those who are not natural

born citizens are precluded from presidential office.               They are

not, however, punished for failing to meet this requirement. Those

that violate article 6 are precluded from serving as the main

representative or alliance member.           In addition, they are subject

to imprisonment and substantial monetary fines for “fraudulently

[violating] any of the provisions of this Section,” or “voluntarily

[failing or refusing] to comply therewith.”              Act 51 §§ 6.1(l),

6.2(d).      This broad spectrum of potential criminal liability fails

to place the public on notice regarding prohibited activities.



12   Sections 6.1(l) and 6.2(d) are identical.
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 43 of 73



Civil No. 20-1426 (FAB)                                                43

See NAACP v. Button, 371 U.S. 415, 438 (1963) (“Broad prophylactic

rules in the area of free expression are suspect.           Precision of

regulation must be the touchstone in an area so closely touching

our most precious freedoms.”).     By punishing the failure to obtain

main representative and alliance status, Act 51 suffers from an

overbreadth of criminal liability.        The vague parameters of the

main representative and alliance designations fail to place the

public on notice regarding proscribed acts.         See Citizens United

v. FEC, 558 U.S. 310, 349 (2010) (“If the First Amendment has any

force, it prohibits Congress from fining or jailing citizens, or

associations    of   citizens,   for   simply   engaging   in   political

speech.”).     The people of Puerto Rico have the right to discuss

and debate the propriety of Statehood without fear of imprisonment.

See Meyer v. Grant, 486 U.S. 414, 421 (1988) (“Unquestionably,

whether the trucking industry should be deregulated in Colorado is

a matter of societal concern that appellees have the right to

discuss publicly without risking criminal sanctions.”).

            Coordination with the main representative may result in

criminal prosecution.    For example, members of a citizen group who

form an “alliance,” but fail to notify the CEE, are subject to a

two-year term of imprisonment and/or a $10,000 fine.              Act 51

§ 6.1(l).    There is no guidance regarding the establishment of an

alliance.    This ambiguity is amenable to arbitrary enforcement.
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 44 of 73



Civil No. 20-1426 (FAB)                                                    44

See United States v. Davis, 139 S. Ct. 2319, 2326 (2019) (“Vague

statutes threaten to hand responsibility for defining crimes to

relatively unaccountable police, prosecutors, and judges, eroding

the people’s ability to oversee the creation of the laws they are

expected to abide.”).

            Rosado claims that “VAMOS has already announced that it

will campaign for the ‘No’ option and has suffered no adverse

action.”      (Docket   No. 35   at   p. 10.)      To   substantiate     this

statement, Rosado cites a news article reporting that a “group of

organizations and citizens painted a giant NO on top of the Capitol

building in repudiation of the ‘Statehood Yes or No’ plebiscite.”

(Docket No. 35, Ex. 1 at p. 1.)        The news article also refers to

a social media campaign, and “activities that seek to disobey Act

51.”   Id. at p. 3.     Rosado’s reasoning infers that because VAMOS

illuminated the Capitol building with the word “No,” that the

organization is immune for prosecution.         This argument is flawed.

That an isolated event occurred without incident does not guarantee

that law enforcement authorities will tolerate activities that are

more provocative.     See Griswold v. Conn., 381 U.S. 479, 483 (1965)

(holding that freedom of association “is more than the right to

attend a meeting; it includes the right to express one’s attitudes

or philosophies by membership in a group or by affiliation with

it”); Mangual, 317 F.3d at 57 (“As to whether a First Amendment
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 45 of 73



Civil No. 20-1426 (FAB)                                                    45

plaintiff faces a credible threat of prosecution, the evidentiary

bar that must be met is extremely low.”).

     C.    The First Amendment

           The plaintiffs contend that article 6 “violates the

right to free speech set forth in the First Amendment.”              (Docket

No. 13 at p. 20.)      The Court agrees.

           The First Amendment of the United States Constitution

provides   that    “Congress   shall     make   no    law    respecting   the

establishment     of   religion,   or   prohibiting    the    free   exercise

thereof; or abridging the freedom of speech, or of the press; or

of the right of people to peaceably assemble.” U.S Const. amend I.

This Amendment is applicable to Puerto Rico.            See, e.g., Posadas

de. P.R. Assocs. v. Tourism Co., 478 U.S. 328, 331 n.1 (1986)

(“Puerto Rico is subject to the First Amendment Speech Clause.”).

The Constitution presumes that “speakers, not the government, know

best both what they want to say and how to say it.”           Riley v. Nat’l

Fed’n of Blind, 487 U.S. 781, 791 (1988) (quotation omitted).

           In 1958, the Supreme Court announced that “the freedom

to engage in association for the advancement of beliefs and ideas

is an inseparable aspect of the ‘liberty’ assured by the Due

Process Clause of the Fourteenth Amendment, which embraces freedom

of speech.”     NAACP v. Ala. ex. rel. Patterson, 357 U.S. 449, 460

(1958); see Padilla-García v. Rodríguez, 212 F.3d 69, 74 (1st Cir.
         Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 46 of 73



Civil No. 20-1426 (FAB)                                                      46

2000).      Freedom of association is rooted in the First Amendment,

“[emerging] out of a political context dominated by the growing

paranoia over the threat of domestic communists in the late 1940s

and early 1950s.”         John D. Inazu, The Strange Origins of the

Constitutional Right of Association, 77 Tenn. L. Rev. 485, 488-89

(2010).13       Not every limitation on this freedom, however, is

unconstitutional.         See, e.g., Allendale Leasing v. Stone, 614

F. Supp.      1440,    1455     (D.R.I.      1985)   (“The   Supreme   Court’s

recognition of freedom of association does not extend to a right

of potential Bingo players to play Bingo.”).

              States possess the authority to regulate and administer

elections for public office and policy referenda.               Pérez-Guzman v.

García, 346 F.3d 229, 238 (1st Cir. 2003) (“Fair, honest, and

orderly elections do not just happen. Substantial state regulation

is   a     prophylactic       that   keeps     the   election    process   from

disintegrating into chaos.”) (citing Storer v. Brown, 415 U.S.

724, 730 (1974)).        The authority to regulate elections, however,

is finite.      Puerto Rico is bound by the “limits established by the




13 Other scholars argue that the Framers recognized the freedom to associate
despite the absence of this term in the First Amendment. Nicholas C. Ulen,
Corporations, Natural Rights, and the Assembly Clause: An Originalist Critique
of Corporate Speech Jurisprudence, 10 Wake Forest J.L. & Pol’y 25 (2019). In
Citizens United v. FEC, the Supreme Court acknowledged that the Bill of Rights
protects individual liberty, but that “a person’s right to speak includes the
right to speak in association with other individual persons.” 558 U.S. 310,
391 (2010) (Scalia, J., concurring in part).
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 47 of 73



Civil No. 20-1426 (FAB)                                                          47

First     Amendment . . .      including       the    freedom    of    political

association.”      Wash. State Grange v. Wash. State Republican Party,

552 U.S. 442, 451 (2008) (internal quotation and citation omitted).

             1.    The Sliding Scale of Judicial Review

                   The standard of judicial review in the context of

the First Amendment is a “flexible framework.”               Werme v. Merill,

84 F.3d 479, 483 (1st Cir. 1996).              A two-tiered inquiry governs

the Court’s analysis.          First, courts assess the “character and

magnitude of the burden the State’s rule imposes on those rights

against the interests the state contends justify that burden.”

Lyman v. Baker, 954 F.3d 351, 376 (1st Cir. 2020) (quoting Timmons

v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997)).                   Second,

the   “extent     to   which   the   State’s    concerns     make     the   burden

necessary” is considered.        Id.

                   The severity of the restriction              calibrates the

scope of judicial review.            See Werme, 84 F.3d at 483 (“[T]he

rigorousness of the inquiry into the propriety of a state election

law depends upon the extent to which a challenged regulation

burdens First and Fourteenth Amendment rights.”) (quoting Burdick

v. Takushi, 504 U.S. 428, 434 (1992)).               Courts endeavor to strike

a “constitutional equilibrium.”            Libertarian Party of Me. v.

Diamond, 992 F.2d 365, 370 (1st Cir. 1993); Libertarian Party of

N.H. v. Gardner, 638 F.3d 6, 14 (1st Cir. 2011) (“We review all of
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 48 of 73



Civil No. 20-1426 (FAB)                                                                48

the First and Fourteenth Amendment claims under [a] sliding scale

approach.”).

                    Strict    scrutiny       and    exacting   scrutiny         are   the

predominant       standards     of     review       in    actions    setting       forth

constitutional       challenges       to     election      regulations.          Strict

scrutiny is the “highest level of review,” nullifying restrictions

on speech unless “the government proves that they are narrowly

tailored to serve compelling state interests.”                      Susan B. Anthony

List v. Driehaus, 814 F.3d 466, 473 (7th Cir. 2016).                    The exacting

scrutiny standard of review is less onerous, but also formidable.

See Wash. Post. v. McManus, 944 F.3d 506, 520 (4th Cir. 2019)

(noting    that     “strict     scrutiny,          in    practice,    is    virtually

impossible     to    satisfy,        while    exacting       scrutiny      is    merely

difficult”).        In fact, the Supreme Court has invalidated four

election laws pursuant to this intermediate standard of review.14

Exacting     scrutiny    is     satisfied          by    demonstrating      that      the

regulation is “closely drawn to match a sufficiently important


14 See Davis v. FEC, 554 U.S. 724, 744-55 (2008) (holding that the FEC failed
to satisfy the “exacting security” standard review regarding campaign disclosure
requirements); Buckley v. Am. Constitutional Law Found., 525 U.S. 182, 204
(1999) (holding that a Colorado law forcing “paid [petition] circulators to
surrender the anonymity enjoyed by their volunteer counterparts “fail[ed]
exacting scrutiny”); McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 347-57
(1995) (holding that “Ohio has not shown that its interest in preventing the
misuse of anonymous election-related speech justifies a prohibition of all uses
of that speech” pursuant to an exacting scrutiny standard of review); Buckley,
424 U.S. at 39-51 (invalidating an independent expenditure limitation after
holding that the FEC must “satisfy the exacting scrutiny applicable to
limitations on core First Amendment rights of political expression”).
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 49 of 73



Civil No. 20-1426 (FAB)                                                   49

interest.”       Dagget v. Comm’n on Gov’t Ethics & Election Practices,

205 F.3d 445, 454 (1st Cir. 2000) (quoting Buckley, 424 U.S. at

25).       This standard ensures that the “regulation is narrowly

tailored to an overriding state interest.”          Serafine v. Branaman,

810 F.3d 354, 365 (5th Cir. 2016) (quoting McIntyre, 514 U.S. at

347).

                    The plaintiffs assert that strict scrutiny is the

appropriate standard of review.           (Docket No. 13 at pp. 18—19.)

They argue that Act 51 contains “content-based restrictions on

speech about matters of public concern.”          Id. at p. 18.     Content-

based restrictions are presumptively invalid.              Caribbean Int’l

News Corp. v. Agostini, 12 F. Supp. 2d 206, 217 (D.P.R. 1998)

(Laffitte, J.).       The motion for injunctive relief sets forth no

explanation regarding the specific content purportedly subject to

government regulation.

                    Rosado and Vélez argue that the exacting scrutiny

standard of review is proper.          (Docket No. 28 at p. 13; Docket

No. 35 at p. 25.)      The Court need not resolve whether the severity

of   Act    51   warrants   strict   scrutiny,   because    the   challenged

provisions fail to pass constitutional muster pursuant to the

exacting scrutiny standard of review.            See McManus, 944 F.3d at

520 (“[The court] declines to decide whether strict or exacting

scrutiny should apply to a disclosure law like the one here because
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 50 of 73



Civil No. 20-1426 (FAB)                                                  50

we hold that the Act fails even the more forgiving standard of

exacting scrutiny.”); Minn. Citizens Concerned for Life, Inc. v.

Swanson, 692 F.3d 864, 875 (8th Cir. 2012) (“But even if exacting

scrutiny is appropriate . . . Minnesota’s [election] law fails”).

            2.     Limitations on Political Participation

                   The Court is unaware of any jurisdiction beyond

Puerto Rico, and the parties cite no authority, in which a state

government mandates the appointment of an official representative

for a referendum alternative.        By assigning the political parties

a right of first refusal for the main representative position,

article 6 incorporates a partisan disposition characteristic of

campaigns for public office.          See Justice v. Hosemann, 71 F.3d

285, 298 (5th Cir. 2014) (“Candidate elections are typically

partisan contests, in which the candidate’s party affiliation

provides voters who cannot research every candidate with a general

sense of whether they are likely to agree with a candidate’s views.

Ballot initiatives lack such a straightforward proxy.”); Tex.

Democratic Party v. Benkiser, 459 F.3d 582, 588 (5th Cir. 2006)

(“[T]he goal of a political party is to gain control of government

by   getting     its   candidates   elected”)   (citation   and   quotation

omitted).   Accordingly, Act 51 presents the Court with an anomaly.

In evaluating this novel election law, the Court “[errs] on the
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 51 of 73



Civil No. 20-1426 (FAB)                                                        51

side of protecting political speech rather than suppressing it.”

FEC v. Wis. Right to Life, Inc., 551 U.S. 449, 457 (2007).

                  a.    The June 5, 2020 Deadline

                        According to plaintiffs, “if any group . . .

decides to campaign in favor or against the alternatives [or] is

created [after June 5, 2020, it is] barred from participating in

the campaign.” (Docket No. 13 at pp. 24—25.)               The Court agrees.

                        Pursuant to section 6.1(c), “no alliance or

coalition may request        or be recognized or certified as main

representative, alliance or coalition” after June 5, 2020.               Act 51

§ 6.1(c).      The plaintiffs had to attend the Office of Comptroller

seminar, file a Declaration of Organization, submit financial

reports pursuant to the Campaign Financing Act, and provide proof

of registration in just twenty days – a bureaucratic gauntlet for

the most dedicated applicant to complete in less than a month.

Id. §§ 6.1(c), 6.1(i), 6.1(j), 6.2(a).

                        The defendants claim that Act 51 “does not

foreclose Plaintiffs’ rights to participate in the campaigns in

favor of one of the alternatives.”                (Docket No. 28 at p. 3.)

Indeed,     section    6.2(a)        insinuates   that   organizations    will

“participate individually.           Act 51 § 6.2(a).      Because Act 51 does

not   define    “alliance”      or    “coalition,”   the    boundary   between

individual participation and alliance formation is vague.                  See
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 52 of 73



Civil No. 20-1426 (FAB)                                                    52

Buckley, 424 U.S. at 41 (Statutory language may be “so indefinite

that [it] fails to clearly mark the boundary between permissible

and impermissible speech”).          Is a public statement of support for

the main representative an alliance? What level of coordination

and mutual agreement is necessary to form an alliance?

                           Presumably,   the   CEE   must   certify   a   main

representative before the formation of an alliance.           Organizations

cannot request an alliance without knowing which political party

the CEE certified.          In fact, the plaintiffs’ “decision [to seek

certification] was made in the month of June once it was too late

to get certified before the State Elections Commission of Puerto

Rico and the Office of the Comptroller of Elections.”             (Docket No.

13,   Ex.   2   at   p.    1.)   That    the   plaintiffs   may   conceivably

participate in the referendum campaign as individuals is no reason

to excuse undue restrictions on the freedom to associate.                 See

Cal. Democratic Party v. Jones, 530 U.S. 567, 581 (2000) (“We have

consistently refused to overlook an unconstitutional restriction

upon some First Amendment activity simply because it leaves other

First     Amendment       activity   unimpaired.”)    (citation    omitted);

McCutcheon v. FEC, 572 U.S. 185, 206 (2014) (holding that the

“degree to which speech is protected cannot turn on a legislative

or judicial determination that particular speech is useful to the

democratic process”).
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 53 of 73



Civil No. 20-1426 (FAB)                                                            53

                          The   certification     timeframe        coincides     with

Executive Order 2020-041, signed on May 21, 2020 by Governor Wanda

Vázquez-Garced in response to the COVID-19 pandemic.15                  This order

expired on June 15, 2020, instructing that all citizens “remain at

their place of residence or shelter 24 hours a day, 7 days a week

during    the    lockdown   period”      with    limited     exceptions.          Id.

Government agencies continued “to carry out their functions and

provide any services that may be offered without compromising the

health and safety through telework.” Id. The restrictions imposed

by Executive Order 2020-041 amplify the severity of the June 5,

2020 deadline.

                          The deadline in article 6 is more restrictive

than the default schedule set forth in the Campaign Financing Act.

Laws P.R. Ann. tit. 16, § 626.            Political action committees and

other    “authorized      committees”     must    file   the       Declaration     of

Organization     “with    the   Election    Comptroller        within      ten   (10)

business days following its designation as such.”                          Id.    The

designation date determines the registration deadline, followed by

“quarterly      reports   under   oath    that    contain      a    list    of   such

contributions or gifts and expenditures.”             Laws P.R. Ann. tit. 16,

§ 627.     The Campaign Financing Act is consistent with the Maine,


15   Executive    Order    2020-041,    May     21,        2020    (available    at
https://www.estado.pr.gov/en/executive-orders/)            (certified       English
translation) (last visited Sept. 24, 2020).
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 54 of 73



Civil No. 20-1426 (FAB)                                                       54

New Hampshire, Massachusetts, and Rhode Island election codes,16

permitting ballot question committees to campaign without adhering

to “non-extendable” deadlines like the deadline in section 6.1(d)

of Act 51. The lack of precedent for a fixed registration deadline

supports the plaintiffs’ argument that the 20-day window is overly

restrictive.

                        The expenditure prohibition in section 6.1(k)

compounds the gravity of the June 5, 2020 deadline by forfeiting

campaign contributions.         According to Act 51, certification and

registration is necessary for citizen groups and political action

committees to “assign, donate, and or/lend financial or in-kind

resources, to [any party] certified as main representative or that

is party of an alliance.”        Act 51 § 6.1(k).

                        The main representative and alliance deadlines

are equivalent to the notice period in Sullivan v. City of Augusta,


16See 21 M.R.S.A. § 1056-B (Maine law providing that ballot question committee
“[receiving] contributions or [making] expenditures that exceed $5,000 shall
register with the commission . . . within 7 days of receiving those contributions
or making those expenditures”); RSA 664:3-a (New Hampshire law stating that
political advocacy organizations “may register for an election cycle at any
time after the final report due following the then-most-recent general
election”); Campaign Finance Guide, State Ballot Question Committees, pg. 3 (In
Massachusetts, a state ballot committee “must organize with the [Office of
Political Campaign and Finance] prior to raising any money, and file reports
electronically”)          (July,           2019)           (available          at
http://files.ocpf.us/pdf/guides/guidestatebq.pdf) (last visited Sept. 24,
2020); R.I. Gen. Laws § 17-25.2—5 (Rhode Island law stating that a position
statement is due when the “first report must filed by ballot-question advocate
expends a cumulative total that exceeds one thousand dollars ($10,000) for
ballot question advocacy and ending the last day of the first full month
following such date, to be filed with the board of elections due no later than
seven (7) days after the end of the month).
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 55 of 73



Civil No. 20-1426 (FAB)                                                         55

511 F.3d 16, 27 (1st Cir. 2007).                The City of Augusta, Maine,

required a thirty-day advance application for “an intended parade,

march or other use of public ways within the City.”               Id.    The First

Circuit Court of Appeals observed, however, that “[n]otice periods

restrict     spontaneous        free     expression     and   assembly     rights

safeguarded in the First Amendment.”               Id. at 38.     The legitimate

concern set forth by the City to “provide for necessary traffic

control and other aspects of public safety, [could] be no longer

than necessary to meet the City’s urgent and essential needs of

this type.”         Id.     The “countervailing strength” of the First

Amendment right of free speech and association prevailed.                      Id.

Accordingly,    the       thirty-day     advance    application    violated   the

Constitution.       Id.

                            Like the City in Sullivan, Puerto Rico has a

legitimate concern: the enforcement of campaign finance laws.                 Act

51   narrows    the       registration    window,     however,    by    precluding

submission     of    the    Declaration    of   Organization      and   financial

reports within five months of the referendum.                 Arts. 6.1(c) and

6.1(j).    This is the timeframe in which voters are most engaged.

See Jones, 530 U.S. at 586 (“Until a few weeks or even days before

an election, many voters pay little attention to campaigns and

even less to the details of party politics.”)                     (Kennedy, J.,

concurring).
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 56 of 73



Civil No. 20-1426 (FAB)                                                              56

                          The June 5, 2020 deadline preserves the status

quo by imposing multiple hurdles for additional participation and

stifles    spontaneous         political      expression.       See    Anderson      v.

Celebrezze,      460    U.S.    780,    791   (1983)    (invalidating        an   early

deadline    for    independent         candidates,     noting   that       “the   major

parties     thus       have    the     political       advantage      or    continued

flexibility; for independents, the inflexibility imposed by the

March filing deadline is a correlative disadvantage because of the

competitive nature of the electoral process”); Missourians v.

Klahr, 892 F.3d 944, 948 (8th Cir. 2018) (holding that a “formation

deadline [making] it unlawful to form a campaign committee within

30 days of the election” violated the First Amendment).

                   b.     Government    Endorsement             of         the     Main
                          Representative

                          The plaintiffs argue that the “power granted

to the CEE to choose a [main] representative” vitiates the freedom

of speech. (Docket No. 13 at p. 23.)                    They maintain that “by

entitling a particular party or group the right and/or power to

represent an alternative,” article 6 “grants a favorable sanction

to whoever is selected in that respect in the eyes of the voters.”

Id. at p. 26.      The Court agrees.

                          Generally, the judiciary is “deeply averse to

state    laws,    regulations,       and   schemes     that   threaten      political
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 57 of 73



Civil No. 20-1426 (FAB)                                                     57

associations by favoring one association — or political party —

over others.”       Hand v. Scott, 285 F. Supp. 3d 1289, 1297 (N.D.

Fla. 2018).     The main representative is a government sanctioned

speaker for the Yes and No alternatives, more so because Act 51

provides no definition for this position.              When the legislative

branch “uses a term in the statute and does not define it, we

generally assume that the term carries its plain and ordinary

meaning.”    City of Providence v. Barr, 954 F.3d 23, 31 (1st Cir.

2020).     The word “main” is defined as “chief” or “principal.”             A

“representative”      is,     inter    alia:   “one    that   represents     a

constituency or as a member of a legislative body,” or “a typical

example of a group, class, or quality.”               To “represent” is “to

bring clearly before the mind,” or to “serve as a sign or symbol.”17

Accordingly, the term “main representative” is the chief symbol of

the Yes or No alternatives.           Because the certification scheme in

Act   51   favors   the     established   political     parties,   the   “main

representative” is a proxy for these organizations.                See Act 51

§ 6.1.

                          Government endorsement of political parties is

disconcerting.      See, e.g., Anderson, 460 U.S. at 801 (striking a


17 See Merriam Webster Online Dictionary, “Main” Definition,     (available at
https://www.merriam-webster.com/dictionary/main); “Representative” Definition,
(available    at   https://www.merriam-webster.com/dictionary/representative);
“Represent”      Definition,      (available      at      https://www.merriam-
webster.com/dictionary/represent) (last visited Sept. 24, 2020).
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 58 of 73



Civil No. 20-1426 (FAB)                                                             58

state    law     that     “[amounted]    to    a    desire     to   protect   existing

political parties from competition”); Elrod v. Burns, 427 U.S.

347, 362 (1976) (“Care must be taken not to confuse the interest

of    partisan         organizations     with       governmental       interests.”).

Moreover, attempts by government officials “to disfavor certain

subjects or viewpoints” are suspect.                Citizens United, 558 U.S. at

340 (citing First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765,

784 (1978) (holding that when “the legislature’s suppression of

speech suggests an attempt to give one side of a debatable public

question an advantage in expressing its views to the people, the

First Amendment is plainly offended.”)).                 The endorsement need not

be explicit to violate the freedoms of speech and association.

See, e.g., Williams v. Rhodes, 393 U.S. 23, 32 (1968) (striking an

Ohio law that required the Socialist Labor Party to obtain 15% of

the number of ballots case in the previous election to present a

candidate,       but    only    10%   from    the     Democratic      and   Republican

parties).

                            Rosado    and     Vélez    cite    Hernández-López,     38

F. Supp. 2d       70,     for   the   proposition       that    the   “certification

process is compatible with the First Amendment.”                      (Docket No. 28

at p. 9; Docket No. 35 at p. 4.)                   This precedent is inapposite.

The     Puerto     Rico     government       subsidized       the   1998    referendum

campaign.        38 F. Supp. 2d at 75.          Certified representatives were
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 59 of 73



Civil No. 20-1426 (FAB)                                                       59

responsible for “[engaging] intensely in interactive communication

with the public in order to arouse interest in the referendum

itself and to persuade voters that their particular option is

deserving of their support.”         Id. at 72.      An organization alleged

that Puerto Rico violated the First Amendment because it required

applicants to “possess a juridical personality at the moment the

law was approved and [have] a recognized and public history of

defense of that option involved.”           Id. at 73.     The Hernández-López

court rejected the organization’s argument, holding that it was

“not unreasonable for the Commonwealth, which [was] funding the

certified organization’s political activity, to require that it

have previously been a standard bearer of the political ideology

it seeks to represent.”      Id. at 75.

                      Unlike the 1998 referendum law, Act 51 does

not   allocate    public     funds     to     the    main    representatives.

Section 7.1(a) of Act 51 is entitled “Lack of Public Funding

Obligations.”     This     section   provides       that   “[e]very    political

party, party by petition, citizen group, political committee, and

natural   or   juridical    person    that    participates      in    canvassing

activities during the plebiscite’s campaign shall defray campaign

expenditures from their own financial resources.” Act 51 § 7.1(a).

In fact, the statute mandates political impartiality.                 According

to the Declaration of Public Policy, funds for the referendum are
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 60 of 73



Civil No. 20-1426 (FAB)                                                              60

for the “objective, nonpartisan voter education options that would

resolve Puerto Rico’s future political status.” Id. § 1(h) (citing

Pub. L. 113-76 (2014)).              The CEE chairperson, a “nonpartisan

figure,” is required to “[coordinate] the education and electoral

aspects of the plebiscite.”              Id. § 3.2.       Act 51 provides for a

“strictly     objective        and   nonpartisan       mass     voter    education

campaign,”    including      dissemination      of    a   sample     ballot.        Id.

§ 4.5(a), (b).       Consequently, the state interest that justified

the main representative requirements in 1998 (i.e., oversight of

government funded activities) is absent from this action.

             3.     Justification for First Amendment Restrictions

                    Puerto Rico need not furnish “elaborate, empirical

verification of the weightiness of [its] asserted justifications”

for the Act 51 regulations.          Cool Moose Party v. Rhode Island, 183

F.3d   80,    88    (1st     Cir.    1999).      The      defendants     offer       no

countervailing       state      interests,      however,        to   sustain        the

infringements      on   free    speech    and   association.         There     is    no

substantial       relation     between    article     6   and    a   “sufficiently

important governmental interest.”               Citizens United, 558 U.S at

336-67 (citation and quotation omitted); see, e.g., Barker v. Wis.

Ethics Bd., 841 F. Supp. 255, 262 (W.D. Wis. 1993) (issuing a

permanent    injunction        precluding     Wisconsin       from   enforcing       an

election law preventing lobbyists “from volunteering personal
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 61 of 73



Civil No. 20-1426 (FAB)                                                 61

services to political associations” because the state lacked a

valid justification for the limitation).         Accordingly, article 6

is unconstitutional.

VI.   Section 7.1(d)

      The plaintiffs assert that Section 7.1(d) violates the First

Amendment.    (Docket No. 13 at pp. 29-30.)         This section, which

limits the amount of money that natural persons may contribute to

the referendum campaign, provides that:

      Every contribution in cash or in kind for purposes of
      the plebiscite’s campaign shall be for a maximum of two
      thousand eight hundred dollars ($2,800) per natural
      person. This maximum contribution shall be independent
      from that authorized by law for political parties and
      candidates in the General Election year.           Such
      limitation shall apply to contributions made to
      political parties certified as main representatives of
      each of the two (2) options, as provided in Section
      6.1(a) of this Act.     Entities regulated by federal
      statutes and/or regulations, which are not under the
      under the jurisdictional of Act No. 222-2011, supra,
      shall   adhere   to  said   federal   statutes   and/or
      regulations,    the    limitations    imposed    herein
      notwithstanding.

Act 51 § 7.1(d).       The $2,800 contribution limitation has First

Amendment implications.     As the Supreme Court has stated, imposing

a maximum “amount of money a person or group can spend on political

communication during a campaign necessarily reduces the quantity

of expression by restricting the number of issues discussed, the

dept of their exploration, and the size of the audience reached.”

Buckley, 424 U.S. at 19.
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 62 of 73



Civil No. 20-1426 (FAB)                                                      62

      The campaign finance law “has been based in large part on

[the] distinction between contributions and expenditures.”               Colo.

Republican Fed. Campaign Comm. FEC, 518 U.S. 604, 635 (1996).                 A

contribution is a campaign donation that “[passes] through an

intermediary     –   some    individual     or   entity    responsible      for

organizing and facilitating the dissemination of the message.”

Id. at 638. (Kennedy, J, dissenting).            In contrast, expenditures

are generally funds that finance “independent” campaign activities

“made by a supporter completely on his own, and not at the request

or suggestion of the candidate or his agent.”             McConnell v. FEC,

540 U.S. 93, 222 n.99 (2003) (internal quotation marks omitted).18

Restrictions on expenditures are subject to strict scrutiny, while

contributions trigger a “heightened or ‘closely drawn” scrutiny.”

Id. at 134. Accordingly, for Act 51 to pass constitutional muster,

the defendants must set forth a sufficiently important interest

that is closely drawn to the $2,8000 contribution limitation.               See

Buckley, 424 U.S. at 25.


18Expenditures include “[a]ny payment of money, contribution, or anything of
value, including but not limited to pledges, advances, and guarantees.” Laws
P.R. Ann. tit. 16, § 621(33). The Campaign Financing Act also differentiates
between “campaign expenditures, coordinated expenditures, excess expenditures,
and independent expenditures or uncoordinated expenditures.”    Id. § 621(34)—
(37).

Contributions include the “donation of anything of value, but not limited to,
the payment or refund of administrative expenses, wages, bonuses, gifts,
utilities, equipment, supplies, and services, as well as pledges, advances, or
guarantees to a political party, aspirant, candidate, or the campaign committee,
or authorized agent, representative, or committee thereof. Id. § 621(23)(a).
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 63 of 73



Civil No. 20-1426 (FAB)                                                          63

      Courts have upheld contribution limitations in campaigns for

public office to prevent quid quo pro corruption or its appearance.

See Republican Nat’l Comm. v. FEC, 619 F.3d 410, 429-31 (5th Cir.

2010) (holding that contribution limits do not violate First

Amendment rights because they prevent corruption in candidate

campaigns); Buckley, 424 U.S. at 33 (“[Congress has a] valid

interest      in   encouraging    citizen     participation         in    political

campaigns     while   continuing     to    guard    against    the       corrupting

potential of large financial contributions to candidates.”)                    The

threat   of    “corruption     perceived    in    cases   involving       candidate

elections[, however,] simply is not present in a popular vote on

a public issue.”      Bellotti, 435 U.S. at 790 (invalidating a state

law    prohibiting        corporations     from    making     expenditures       or

contributions in a referendum).             Essentially, “[r]eferenda are

held on issues, not candidates for public office.”                  Id.

      In Citizens Against Rent Control/Coalition for Fair Housing

v.    Berkeley,     the    Supreme   addressed      a     statute    similar    to

section 7.1(d) in Act 51.            545 U.S. 290 (1981).            A municipal

campaign finance statute provided that:
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 64 of 73



Civil No. 20-1426 (FAB)                                                           64

       No person shall make, and no campaign treasurer shall
       solicit or accept, any contribution which will cause the
       total amount contributed by such a person with respect
       to a single election in support of or in opposition to
       a measure to exceed two hundred and fifty dollars ($250).

Id. at 292. The municipality cited corruption and the preservation

of   voter     confidence     as     justifications    for     the   contribution

limitation.     Rejecting this argument, the Supreme Court noted that

unlike    campaigns   for     public    office,     “special      interest   groups

[cannot]      ‘corrupt’   the      initiative     process    by   spending    large

amounts of money to support or oppose a ballot measure.”                     Id. at

293.     Consequently, it struck the provision as unconstitutional

because it “[did] not advance a legitimate governmental interest

significant enough to justify its infringement of First Amendment

rights.”      Id.

       Like   the   statute     in    Berkeley,    section    7.1(d)    imposes   a

contribution limitation in a ballot issue election. The referendum

will determine whether the people of Puerto Rico support statehood,

not whether a candidate is elected to public office.                   The risk of

corruption does not constitute a sufficiently important government

interest.      See Legacy Alliance, Inc. v. Condon, 76 F. Supp. 2d

674,678 (D.S.C. 1999) (“Because the risk of corruption of a

candidate does not exist as to ballot issues, even limitations on

contributions cannot survive the necessary exacting scrutiny in

such campaigns.”); R.I Affiliate v. Begin, 431 F. Supp. 2d 227,
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 65 of 73



Civil No. 20-1426 (FAB)                                                  65

244 (D.R.I. 2006) (noting in dicta that the “Supreme Court’s

decision in Berkeley casts grave doubt on the constitutionality of

the dollar limits on the amounts that may be contributed with

respect to ballot measures, especially when different limits are

established for different categories or contributors”).

     The defendants argue that the “Plaintiffs are not barred from

engaging     in   referendum-related    expenditures     and    to     make

contributions in favor of the alternatives that they wish to

support.”    (Docket No. 28 at p. 2; Docket No. 35 at p. 26.)          This

argument    conflates   expenditures    with    contributions     without

addressing the plaintiffs’ claim that “the state cannot impose

monetary limits on how much a person contributes and/or decides to

[spend] in his or her right to express ideas.”        (Docket No. 13 at

p. 29.)     Because the defendants fail to identify a sufficiently

compelling government interest that is closely tailored to the

contribution limitation, section 7.1(d) is unconstitutional.

VII. The Permanent Injunction Factors

     Every equitable consideration weighs in favor of the motion

for permanent injunctive relief.

     A.     Success on the Merits

            For the reasons set forth above, the plaintiffs succeed

on the merits.
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 66 of 73



Civil No. 20-1426 (FAB)                                                          66

     B.     Irreparable Harm

            “The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury.”

Asociación de Educación Privada de P.R. v. García-Padilla, 490

F.3d 1, 21 (2007) (quoting Elrod, 427 U.S. at 373).                Consequently,

the plaintiffs have established that the restrictions in article 6

and sections 7.1(d) and 8.3(a) have inflicted irreparable harm.

See, e.g., Diva’s Inc. v. City of Bangor, 21 F. Supp. 2d, 60 (D.

Me. 1998) (granting a motion for a permanent injunction because a

municipal ordinance “resulted in irreparable harm to Plaintiffs by

depriving them of . . . their right to free speech”).

     C.     Balance of the Respective Hardships

            The     hardship     imposed       on     plaintiffs       is   grave.

Obstructing the right to advocate in the referendum is “contrary

to the fundamental principles underlying the First Amendment as

the guardian of our democracy.”          Brown v. Hartlage, 456 U.S. 45,

60 (1982).

            Vélez    and   Rosado   argue      that       injunctive   relief   is

inappropriate       because    Puerto   Rico        has   “proceeded    with    the

referendum preparations and calling into question [Act 51] at this

late stage, would be disruptive and prejudicial.”                 (Docket No. 28

at p. 7.)    The CEE, Office of the Electoral Comptroller, and other

agencies have “spent an inordinate amount of financial and human
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 67 of 73



Civil No. 20-1426 (FAB)                                                       67

resources to train, establish procedures and prepare for the

upcoming   referendum.”       Id.      Their    arguments     posit    that   an

injunction will inhibit government authorities from holding the

referendum.

            The     Severability    Clause     in   section   8.6     provides,

however, that

      [i]f any clause, paragraph, subparagraph, sentence,
      word, letter, [or article] or part of this Act were held
      to be null or unconstitutional, the ruling or holding,
      or judgment to such effect shall not affect, impair, or
      invalidate the remainder of this Act.     The effect of
      said holding shall be limited to the clause, paragraph,
      subparagraph, sentence, word, letter, [or article] or
      part   of  this   Act   thus  held   to   be  null   and
      unconstitutional.

Act   51   § 8.6.      This   severability      clause   is   “probative      of

legislative intent,” exhibiting “settled principles of federalism

and separation of powers.” Ackerley Communs. v. City of Cambridge,

135 F.3d 210, 215 (1st Cir. 1998).             The governing question is:

“Can the unproblematic parts of the statute be saved, or has the

court’s ruling so gutted the statute that it cannot go into effect

at all?”      Pharm. Care Mgmt. Ass’n v. Me. Attorney Gen., 324

F. Supp. 2d 74, 78 (D. Me. 2004).

            The sole provisions subject to the permanent injunction

are article 6 and sections 7.1(d) and 8.3(a).               (Docket No. 13.)

The remaining sections of Act 51 are extraneous to this action,
       Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 68 of 73



Civil No. 20-1426 (FAB)                                                        68

falling beyond the purview of the motion for injunctive relief.

The unconstitutional sections share a common trait: each provision

places external constraints on the public.                  Pursuant to Act 51,

the    referendum   campaign     shall   include       a   main   representative,

individuals cannot contribute more than $2,800, and litigants

seeking to challenge the statute must appear before the Puerto

Rico Supreme Court.       Act 51 §§ 6, 7.3, 8.3(a).           These restrictions

are tangential to the responsibilities of the CEE and Office of

the Electoral Comptroller.

            The “overseeing authority” and enforcement mechanisms

remain intact.      The statute incorporates the Campaign Financing

Act, a comprehensive disclosure and reporting regime. Id. § 1.5;

see Laws P.R. Ann. tit. 16, §§ 621—64. The CEE chairperson retains

the responsibility for “organizing, structuring, directing, and

supervising the [Commission] and all election-related processes.”

Laws P.R. Ann. tit. 16, § 4012.          Moreover, the referendum is not

contingent    on    the    appointment     of      a       main   representative.

Section 6.1(c) states that the election will proceed without a

main    representative     “if   no   certification         for   representation,

alliance, or coalition of any kind has been issued.”

            Vélez argues that “[b]y the time Plaintiffs filed the

instant action the referendum campaigns were already in place and

advertisements have been scheduled in favor and in opposition of
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 69 of 73



Civil No. 20-1426 (FAB)                                                            69

the alternatives.”        (Docket No. 28 at p. 7.)         This proposition is

a non-sequitur.       Political campaigns are dynamic affairs, not

static fixtures in public debate.                Advertisements that deviate

from preconceived expectations do not impede the election.                   On the

contrary,    the    referendum    campaign       is   enhanced     by    additional

participation and a diversity of perspectives.                Accordingly, the

balance    of   the   respective       hardships      militates     in    favor   of

injunctive      relief.        See,      e.g.,    Firecross        Ministries     v.

Municipality of Ponce, 204 F. Supp. 2d 244, 251 (D.P.R. 2002)

(Pieras, J.) (“[I]nsofar as hardship goes, the balance weighs

heavily against Defendants, since they have effectively silenced

Plaintiff’s constitutionally protected speech.”).

      D.    Inadequacy of Legal Remedies

            Legal     remedies     are     insufficient       to     address      the

deprivation of constitutional freedoms.                 Legend Night Club v.

Miller, 637 F.3d 291, 302 (4th Cir. 2011).              A permanent injunction

is a suitable remedy to restore the right of free speech and

association.     See Nat’l People’s Action v. Vill. of Willmette, 914

F.2d 1008, 1013 (7th Cir. 1990) (“[I]njunctions are especially

appropriate in the context of first amendment violations because

of   the   inadequacy     of   money   damages.”).        Consequently,        legal

remedies are inadequate to compensate plaintiffs for the loss of

free speech.
        Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 70 of 73



Civil No. 20-1426 (FAB)                                                            70

     E.       Pubic Interest Public Interest

              The protection of free speech and association is “always

in the public interest.”            ACLU v. Álvarez, 679 F.3d 583, 590 (7th

Cir. 2012) (citation and quotation omitted).                       Accordingly, the

permanent injunction preserves the public’s interest in protecting

First Amendment rights.

VIII. Scope of Injunctive Relief

        Because      article   6    and    sections    7.1(d)      and   8.3(a)   are

incompatible with the First Amendment, the Court must “tailor the

scope    of   the    remedy    to    fit   the   nature      and    extent   of   the

constitutional violation.”           Ostergren v. Cuccinelli, 516 F.3d 263,

389 (4th Cir. 2010) (quoting Dayton Bd. of Educ. v. Brinkman, 443

U.S. 406, 420 (1977)). Facial challenges are inherently disfavored

because they “rest on speculation,” “raise the risk of premature

interpretation of statutes on the basis of factually barebones

records,” “run contrary to the fundamental principle of judicial

restraint,” and “threaten to short circuit the democratic process

by preventing laws embodying the will of the people from being

implemented     in    a   manner     consistent       with   the     Constitution.”

Hightower, 693 F.3d at 76—67 (quoting Wash. State Grange, 552 U.S.

at 450-51 (citation omitted)).

        The constitutional defects in article 6 and sections 7.1(d)

and 8.3(a) are pervasive.           For instance, elimination of individual
      Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 71 of 73



Civil No. 20-1426 (FAB)                                                      71

sections in article 6 cannot salvage the statute.                    Article 6

elevates     the   main      representative    in   relation    to    campaign

participants       without     a   “sufficiently    important        government

interest” to “reflect the seriousness of the actual burden on First

Amendment rights.” Doe v. Reed, 561 U.S. 186, 196 (2010) (citation

and quotation omitted).

       The Court is cognizant of the “need to act with proper

judicial restraint when intruding on state sovereignty.”                N.C. v.

Covington, 137 S. Ct. 1624, 1626 (2017).            The violations of the

First Amendment do not, however, withstand exacting scrutiny. “The

First Amendment creates an open marketplace where ideas, most

especially     political      ideas,   may    compete   without      government

interference.”      N.Y State Bd. of Elections v. López-Torres, 552

U.S. 196, 208 (2008)).         The people of Puerto Rico are entitled to

engage in political discourse regarding the referendum without

sacrificing their First Amendment freedoms.

IX.   Security Bond

      Plaintiffs ask the Court to waive the preliminary injunction

bond requirement.      (Docket No. 13 at pp. 32–33.); see Fed. R. Civ.

P. 65(c).     Because the Court has consolidated the motions for

preliminary and permanent injunctions, the request to waive the

preliminary injunction bond requirement is moot.               Forest Park II
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 72 of 73



Civil No. 20-1426 (FAB)                                                       72

v. Hadley, 336 F.3d 724, 734 (8th Cir. 2003); Quad-City Cmty. News

Serv., Inc. v. Jebens, 334 F. Supp. 8, 18 (S.D. Iowa 1971).

X.   Conclusion

     For the reasons set forth in the Opinion and Order entered

today, judgment is entered as follows. (1) The plaintiffs’ request

for permanent injunctive relief, (Docket No. 13,) is GRANTED IN

PART AND DENIED IN PART.           (2) Francisco Rosado-Colomer in his

capacity as Chairman of CEE and Walter Vélez in his capacity as

Comptroller    of   the   Office    of   the     Electoral    Comptroller     are

PERMANENTLY    ENJOINED    from    enforcing,      in   Act   51,   article   6,

section 7.1(d),     and   the     portion   of    section 8.3(a)     requiring

challenges to be brought in the Puerto Rico Supreme Court.                    (3)

The motions for a temporary restraining order and for preliminary

injunctive relief, (Docket Nos. 12–13,) are VACATED AS MOOT.                  (4)

The defendants’ motions to dismiss, (Docket Nos. 27, 33,) are

GRANTED IN PART AND DENIED IN PART.               (5) All causes of action

against the Commonwealth of Puerto Rico, the CEE, and the Office

of the Electoral Comptroller are DISMISSED WITHOUT PREJUDICE.                 (6)

The claims made directly pursuant to the Federal Constitution

against Rosado and Vélez in their official capacities are DISMISSED

WITH PREJUDICE.      (7) The claims made directly pursuant to the

Puerto Rico Constitution against Rosado and Vélez in their official

capacities    are   DISMISSED     WITHOUT   PREJUDICE.        (8)   The   claims
     Case 3:20-cv-01426-FAB Document 45 Filed 09/24/20 Page 73 of 73



Civil No. 20-1426 (FAB)                                                73

pursuant to section 1983 and directly pursuant to the Federal

Constitution against Vélez and Dávila in their personal capacities

are DISMISSED WITH PREJUDICE.     (9) The claims directly pursuant to

the Puerto Rico Constitution against Vélez and Dávila in their

personal capacities are DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED.

     Judgment shall be entered accordingly.

     San Juan, Puerto Rico, September 24, 2020.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
